--------------------------------------------------------------------------------

 

$95,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

MUZAK HOLDINGS LLC,

 

as Parent Guarantor,

 

MUZAK LLC,

 

as Borrower,

 

The Several Lenders

from Time to Time Parties Hereto,

 

BEAR, STEARNS & CO. INC. and LEHMAN BROTHERS INC.,

as Joint Lead Arrangers and Joint Bookrunners,

 

LEHMAN COMMERCIAL PAPER INC., FLEET NATIONAL BANK

and GECC CAPITAL MARKETS GROUP, INC.,

as Co-Syndication Agents,

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Documentation Agent and Collateral Agent,

 

and

 

BEAR STEARNS CORPORATE LENDING INC.,

as Administrative Agent

 

Dated as of May 10, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1.

  

DEFINITIONS

   2

1.1.

  

Defined Terms

   2

1.2.

  

Other Definitional Provisions

   34

SECTION 2.

  

AMOUNT AND TERMS OF TERM COMMITMENTS

   35

2.1.

  

Term Commitments

   35

2.2.

  

Procedure for Term Loan Borrowing

   35

2.3.

  

Repayment of Term Loans

   35

SECTION 3.

  

AMOUNT AND TERMS OF REVOLVING COMMITMENTS

   36

3.1.

  

Revolving Commitments

   36

3.2.

  

Procedure for Revolving Loan Borrowing

   36

3.3.

  

Commitment Fees, etc

   37

3.4.

  

Termination or Reduction of Revolving Commitments

   37

3.5.

  

L/C Commitment

   37

3.6.

  

Procedure for Issuance of Letter of Credit

   38

3.7.

  

Fees and Other Charges

   39

3.8.

  

L/C Participations

   39

3.9.

  

Reimbursement Obligation of the Borrower

   40

3.10.

  

Obligations Absolute

   41

3.11.

  

Letter of Credit Payments

   41

3.12.

  

Applications

   42

SECTION 4.

  

GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

   42

4.1.

  

Optional Prepayments

   42

4.2.

  

Mandatory Prepayments and Commitment Reductions

   42

4.3.

  

Conversion and Continuation Options

   44

4.4.

  

Limitations on Eurodollar Tranches

   45

4.5.

  

Interest Rates and Payment Dates

   45

4.6.

  

Computation of Interest and Fees

   45

4.7.

  

Inability to Determine Interest Rate

   46

4.8.

  

Pro Rata Treatment and Payments

   46

4.9.

  

Requirements of Law

   48

4.10.

  

Taxes

   49

4.11.

  

Indemnity

   51

 

-i-



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

4.12.

  

Change of Lending Office

   52

4.13.

  

Replacement of Lenders

   52

4.14.

  

Evidence of Debt

   53

4.15.

  

Illegality

   53

SECTION 5.

  

REPRESENTATIONS AND WARRANTIES

   54

5.1.

  

Financial Condition

   54

5.2.

  

No Change

   55

5.3.

  

Corporate Existence; Compliance with Law

   55

5.4.

  

Power; Authorization; Enforceable Obligations

   55

5.5.

  

No Legal Bar

   55

5.6.

  

Litigation

   56

5.7.

  

No Default

   56

5.8.

  

Ownership of Property; Liens

   56

5.9.

  

Intellectual Property

   56

5.10.

  

Taxes

   56

5.11.

  

Federal Regulations

   56

5.12.

  

Labor Matters

   57

5.13.

  

ERISA

   57

5.14.

  

Investment Company Act; Other Regulations

   57

5.15.

  

Subsidiaries

   58

5.16.

  

Use of Proceeds; Funding of Proceeds Collateral Account

   58

5.17.

  

Environmental Matters

   58

5.18.

  

Accuracy of Information, etc

   60

5.19.

  

Security Documents

   60

5.20.

  

Solvency

   61

5.21.

  

Senior Indebtedness

   61

5.22.

  

Regulation H

   61

5.23.

  

Certain Documents

   61

5.24.

  

Holdings

   61

SECTION 6.

  

CONDITIONS PRECEDENT

   61

6.1.A

  

Conditions to Extensions of Credit on the Original Closing Date

   61

6.1.B

  

Conditions to Initial Extension of Credit on the Closing Date

   65

6.2.

  

Conditions to Each Extension of Credit

   69

SECTION 7.

  

AFFIRMATIVE COVENANTS

   69

7.1.

  

Financial Statements

   70

7.2.

  

Certificates; Other Information

   71

7.3.

  

Payment of Obligations

   72

7.4.

  

Maintenance of Existence; Compliance

   72

 

-ii-



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

7.5.

  

Maintenance of Property; Insurance

   73

7.6.

  

Inspection of Property; Books and Records; Discussions

   73

7.7.

  

Notices

   73

7.8.

  

Environmental Laws

   74

7.9.

  

Additional Collateral, etc.

   74

7.10.

  

Further Assurances

   76

SECTION 8.

  

NEGATIVE COVENANTS

   77

8.1.

  

Financial Condition Covenants

   77

8.2.

  

Indebtedness

   78

8.3.

  

Liens

   82

8.4.

  

Fundamental Changes

   84

8.5.

  

Disposition of Property

   85

8.6.

  

Restricted Payments

   86

8.7.

  

Capital Expenditures

   89

8.8.

  

Investments

   89

8.9.

  

Modifications of Certain Debt Instruments

   91

8.10.

  

Transactions with Affiliates

   91

8.11.

  

Sales and Leasebacks; Sale or Discount of Receivables

   91

8.12.

  

Hedge Agreements

   92

8.13.

  

Changes in Fiscal Periods

   92

8.14.

  

Negative Pledge Clauses

   92

8.15.

  

Clauses Restricting Subsidiary Distributions

   92

8.16.

  

Lines of Business; Holdings

   92

8.17.

  

Amendments to Certain Related Agreements

   93

SECTION 9.

  

EVENTS OF DEFAULT

   93

SECTION 10.

  

THE AGENTS

   97

10.1.

  

Appointment

   97

10.2.

  

Delegation of Duties

   97

10.3.

  

Exculpatory Provisions

   97

10.4.

  

Reliance by Agents

   98

10.5.

  

Notice of Default

   98

10.6.

  

Non-Reliance on Agents and Other Lenders

   99

10.7.

  

Indemnification

   99

10.8.

  

Agent in Its Individual Capacity

   100

10.9.

  

Successor Administrative Agent or Collateral Agent

   100

10.10.

  

Agents Generally

   100

10.11.

  

The Joint Lead Arrangers

   101

10.12.

  

Assignment of Security Interests and Liens


   101

 

-iii-



--------------------------------------------------------------------------------

SECTION 11.

  

MISCELLANEOUS

   101

11.1.

  

Amendments and Waivers

   101

11.2.

  

Notices

   102

11.3.

  

No Waiver; Cumulative Remedies

   105

11.4.

  

Survival of Representations and Warranties

   105

11.5.

  

Payment of Expenses and Taxes

   105

11.6.

  

Successors and Assigns; Participations and Assignments

   106

11.7.

  

Adjustments; Set-off

   110

11.8.

  

Counterparts

   111

11.9.

  

Severability

   111

11.10.

  

Integration

   111

11.11.

  

GOVERNING LAW

   112

11.12.

  

Submission to Jurisdiction; Waivers

   112

11.13.

  

Acknowledgments

   112

11.14.

  

Releases of Guarantees and Liens

   113

11.15.

  

Confidentiality

   113

11.16.

  

WAIVERS OF JURY TRIAL

   114

11.17.

  

Delivery of Addenda

   114

11.18.

  

Agreement Currency

   114

11.19.

  

Usury Savings Clause

   114

ANNEX:

         

A

  

Pricing Grid

    

SCHEDULES: 1

         

1.1

  

Mortgaged Property

    

1.1(a)

  

Fee and Leasehold Property

    

3.5(c)

  

Existing Letters of Credit

    

5.4

  

Consents, Authorizations, Filings and Notices

    

5.6

  

Litigation

    

5.9

  

Intellectual Property

    

5.12

  

Labor Matters

    

5.15

  

Subsidiaries

    

5.19(a)

  

UCC Filing Jurisdictions

    

--------------------------------------------------------------------------------

1 This Agreement does not contemplate any changes to the Schedules that were
delivered on the Original Closing Date.

 

-iv-



--------------------------------------------------------------------------------

5.19(b)

  

Mortgage Filing Jurisdictions

8.2(d)

  

Existing Indebtedness

8.3(f)

  

Existing Liens

8.8(e)

  

Existing Investments

EXHIBITS:

    

A

  

Form of Amended and Restated Guarantee and Collateral Agreement

B

  

Form of Compliance Certificate

C

  

Form of Closing Certificate

D

  

Form of Mortgage Amendment

E

  

Form of Assignment and Assumption

F

  

Form of Legal Opinion of Kirkland & Ellis

G

  

Form of Exemption Certificate

H-1

  

Form of Term B-1 Note

H-2

  

Form of Term B-2 Note

H-3

  

Form of Revolving Note

I

  

Form of Addendum

J

  

Form of Permitted Sponsor Subordinated Debt Agreement

K

  

Form of Solvency Certificate

L-1

  

Form of Term Borrowing Notice

L-2

  

Form of Revolving Borrowing Notice

M

  

Form of Conversion Notice

N

  

Form of Perfection Certificate

O

  

Form of Permitted Use Certificate

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of May 10,
2004, among MUZAK LLC, a Delaware limited liability company (the “Borrower”),
MUZAK HOLDINGS LLC, a Delaware limited liability company (“Holdings”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), BEAR, STEARNS & CO. INC. and LEHMAN
BROTHERS INC., as joint lead arrangers and joint bookrunners (together with
their successors and assigns, collectively, the “Joint Lead Arrangers”), LEHMAN
COMMERCIAL PAPER INC., FLEET NATIONAL BANK and GECC CAPITAL MARKETS GROUP, INC.,
as co-syndication agents (together with their successors and assigns, in such
capacity, collectively, the “Co-Syndication Agents”), GENERAL ELECTRIC CAPITAL
CORPORATION, as documentation agent (together with its successors and assigns,
in such capacity, the “Documentation Agent”), GENERAL ELECTRIC CAPITAL
CORPORATION, as collateral agent (together with its successors and assigns, in
such capacity, the “Collateral Agent”), and BEAR STEARNS CORPORATE LENDING INC.,
as administrative agent (together with its successors and assigns, in such
capacity, the “Administrative Agent”).

 

WHEREAS, the Borrower, Holdings, the Lenders, the Joint Lead Arrangers, the
Co-Syndication Agents (other than GECC Capital Markets Group, Inc.), the
Documentation Agent and the Administrative Agent originally entered into that
certain Credit Agreement dated as of May 20, 2003 (the “Original Closing Date”),
as amended by the Waiver and Consent, dated December 30, 2003, the Waiver and
Consent, dated as of February 25, 2004, the First Amendment and Waiver, dated as
of March 9, 2004, the Consent, dated December 30, 2003, the Waiver and Consent,
dated as of March 10, 2004 (the “Consent”) and the Acknowledgement, dated as of
March 26, 2004 (as so amended, the “Original Credit Agreement”);

 

WHEREAS, the Consent provides for, among other things, the Term Loans (as
defined below), the proceeds of which shall be used to refinance all or a
portion of the Holdings Notes (the “Refinancing Transaction”) as set forth in
Section 5.16 hereof;

 

WHEREAS, the Borrower, Holdings, the Lenders, the Administrative Agent and the
Collateral Agent are entering into this Agreement in order to amend and restate
the Original Credit Agreement to reflect all prior amendments and consents and
such other changes to the Original Credit Agreement as evidenced hereby;

 

WHEREAS, the Borrower, Holdings, the Lenders, the Administrative Agent and the
Collateral Agent intend that (a) except as expressly stated herein, all
obligations under the Original Credit Agreement of the parties shall continue to
exist under and be evidenced by this Agreement and the Loan Documents and (b)
except as expressly stated herein or amended hereby, the Original Credit
Agreement and the other Loan Documents are ratified and confirmed as remaining
unmodified and in full force and effect with respect to all Obligations; and

 

WHEREAS, upon the execution and delivery by the parties hereto of this Agreement
and the satisfaction (or waiver) of the conditions set forth in Section 6.1.B,
(a) this Agreement

 



--------------------------------------------------------------------------------

shall be deemed to amend, restate and supersede the Original Credit Agreement,
except that the grants of security interests, mortgages and Liens under and
pursuant to the Loan Documents shall continue unaltered by this Agreement; (b)
all Obligations (including all indemnities) under the Original Credit Agreement
and the other Loan Documents shall continue to be outstanding except as
expressly modified by this Agreement and shall be governed in all respects by
this Agreement and the other Loan Documents, it being agreed and understood that
this Agreement does not constitute a novation, satisfaction, payment or
reborrowing of any Obligation under the Original Credit Agreement or any other
Loan Document except as expressly modified by this Agreement, nor does it
operate as a waiver of any right, power or remedy of any Lender under any Loan
Document (other than the Original Credit Agreement); and (c) all references to
the Original Credit Agreement in any Loan Document or other document or
instrument delivered in connection therewith shall be deemed to refer to this
Agreement and the provisions hereof;

 

The parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1. Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.

 

“Acquisition Subsidiary”: an Included Subsidiary that is either acquired in or
formed simultaneously and in connection with, a Permitted Acquisition.

 

“Addendum”: an instrument, substantially in the form of Exhibit I, by which a
Lender became a party to this Agreement as of the Original Closing Date or
becomes a party to this Agreement as of the Closing Date.

 

“Additional Related Agreements”: collectively, the following: (i) any agreements
relating to Permitted Seller Debt and (ii) any agreements relating to Holdings
Preferred Stock.

 

“Additional Senior Notes”: additional Senior Notes of the Borrower and Muzak
Finance to be issued pursuant to the Senior Notes Indenture.

 

“Additional Senior Subordinated Notes”: additional Senior Subordinated Notes of
the Borrower and Muzak Finance to be issued pursuant to the Senior Subordinated
Notes Indenture.

 

“Adjustment Date”: as defined in the Pricing Grid.

 

“Administrative Agent”: as defined in the preamble to this Agreement.

 

“Affected Facility”: as defined in Section 11.1.

 

-2-



--------------------------------------------------------------------------------

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Agents”: the collective reference to the Co-Syndication Agents, the
Documentation Agent, the Joint Lead Arrangers, the Administrative Agent and the
Collateral Agent, which term shall include, for purposes of Section 10 only, the
Issuing Lender.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Original Closing Date, the aggregate amount of such Lender’s
Commitments at such time and (b) thereafter, the sum of (i) the aggregate then
unpaid principal amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”: as defined in the preamble to this Agreement.

 

“Agreement Currency”: as defined in Section 11.18.

 

“Amended and Restated Guarantee and Collateral Agreement”: the Guarantee and
Collateral Agreement, dated as of May 20, 2003, as amended and restated as of
the date hereof, in substantially the form of Exhibit A.

 

“Amended and Restated Loan Documents”: this Agreement, the Notes, the Amended
and Restated Guarantee and Collateral Agreement and any Security Documents.

 

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

     Eurodollar Loans


--------------------------------------------------------------------------------

    Base Rate Loans


--------------------------------------------------------------------------------

 

Revolving Loans

   4.00 %   2.75 %

Term Loans

   3.50 %   2.50 %

 

; provided that, on and after the first Adjustment Date (as defined in the
Pricing Grid) occurring upon receipt of the Borrower’s financial statements for
the two full fiscal quarters of the Borrower completed after the Original
Closing Date, the Applicable Margin with respect to Revolving Loans will be
determined pursuant to the Pricing Grid.

 

-3-



--------------------------------------------------------------------------------

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Approved Fund”: with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(f), (g) or (i) of Section 8.5) that yields gross proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $500,000.

 

“Assignee”: as defined in Section 11.6(c).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

 

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

 

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus
0.50%. For purposes hereof: “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Administrative Agent as its
prime rate in effect at its principal office in New York City (the Prime Rate
not being intended to be the lowest rate of interest charged by the
Administrative Agent in connection with extensions of credit to debtors). Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

 

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

 

“Benefitted Lender”: as defined in Section 11.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble to this Agreement.

 

-4-



--------------------------------------------------------------------------------

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business”: as defined in Section 5.17(b).

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the London interbank
eurodollar market. With respect to any Letter of Credit denominated in Yen, the
term Business Day shall also exclude any day which is a legal holiday under the
laws of Japan or is a day on which banking institutions located in Japan are
authorized or required by law or other governmental action to close.

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Included Subsidiaries for
the acquisition of fixed assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) that
should be capitalized under GAAP on a consolidated balance sheet of such Person
and its Included Subsidiaries; provided, however, that “Capital Expenditures”
shall exclude Capitalized Sales Commissions and expenditures for intangible
assets and capital leases.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Capital Stock/Insurance Proceeds”: (a) 100% of the aggregate net cash proceeds
received by Holdings from the issuance or sale after the Original Closing Date
of Capital Stock, other than Disqualified Capital Stock or Capital Stock of
Holdings issued to any Subsidiary of Holdings, of Holdings or any Indebtedness
or other securities of Holdings issued after the Original Closing Date
convertible into or exercisable or exchangeable for Capital Stock, other than
Disqualified Capital Stock, of Holdings which have been so converted, exercised
or exchanged, as the case may be; (b) without duplication of any amounts
included in clause (a) above, 100% of the aggregate net proceeds (including the
fair market value of property other than cash) received by Holdings after the
Original Closing Date from any equity contribution from a holder of the
Holdings’ Capital Stock (other than in respect of Disqualified Capital Stock);
and (c) any cash

 

-5-



--------------------------------------------------------------------------------

proceeds received from “key-man” life insurance policies which are used to make
such redemptions or repurchases.

 

“Capitalized Sales Commissions”: as to any Person, the aggregate of all sales
commissions and bonuses paid by such Person and its Subsidiaries in connection
with subscriber contracts to the extent actually capitalized on the balance
sheet of such Person.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which have at
least 95% of their assets continuously invested in assets satisfying the
requirements of clauses (a) through (f) of this definition or money market funds
that (i) comply with the criteria set forth in Securities and Exchange
Commission Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $500,000,000.

 

“CCTV Sale”: the sale of all of the Borrower’s assets related to its closed
circuit television business as previously identified to the Required Lenders
pursuant to that certain Waiver and Consent to the Original Credit Agreement,
dated as of February 25, 2004.

 

“Closing Date”: the date on which the conditions precedent set forth in Section
6.1.B shall have been satisfied (or waived), which date is May 10, 2004.

 

“Co-Syndication Agents”: as defined in the preamble to this Agreement.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

-6-



--------------------------------------------------------------------------------

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Collateral Agent”: as defined in the preamble to this Agreement.

 

“Commitment”: as to any Lender, the sum of the Term Commitment and the Revolving
Commitment of such Lender.

 

“Commitment Fee Rate”: 0.50% per annum; provided that, on and after the first
Adjustment Date occurring after the receipt of the Borrower’s financial
statements for the two full fiscal quarters of the Borrower completed after the
Original Closing Date, the Commitment Fee Rate will be determined pursuant to
the Pricing Grid.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with Holdings within the meaning of Section 4001 of ERISA
or is part of a group that includes Holdings and that is treated as a single
employer under Section 414 of the Code.

 

“Compliance Certificate”: a certificate of one or more Loan Parties duly
executed on its or their behalf by a Responsible Officer substantially in the
form of Exhibit B.

 

“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 4.9, 4.10, 4.11 or
11.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

 

“Consent”: as defined in the recitals to this Agreement.

 

“Consolidated Cash Interest Expense”: for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the
Borrower and its Included Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and its Included Subsidiaries
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Hedge Agreements in respect of interest rates, in each case, to the extent
paid in cash during such period), but excluding cash interest expense paid on
the Permitted Sponsor Subordinated Debt at the time of redemption or repayment
of the principal of such Permitted Sponsor Subordinated Debt.

 

-7-



--------------------------------------------------------------------------------

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or write-off of debt discount
and debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary charges or
losses determined in accordance with GAAP, (f) non-cash compensation expenses
arising from the issuance or appreciation of capital stock, options to purchase
capital stock and capital stock appreciation rights to the management of such
Person and its Included Subsidiaries, (g) any other non-ordinary course non-cash
charges, non-cash expenses or non-cash losses of such Person or any of its
Included Subsidiaries for such period; provided, however, that cash payments in
respect of such non-ordinary course non-cash charges, expenses or losses made in
such period or in any future period in respect of such non-cash charges,
expenses or losses shall be subtracted from Consolidated Net Income in
calculating Consolidated EBITDA in the period when such payments are made, (h)
Deferred Management Fees; provided, however, that cash payments made in such
period or in any future period in respect of such Deferred Management Fees shall
be subtracted from Consolidated Net Income in calculating Consolidated EBITDA in
the period when such Deferred Management Fees are paid; provided, further, that
cash payments made from and after the Original Closing Date in respect of any
Pre-Closing Deferred Management Fees shall not be subtracted from Consolidated
Net Income in calculating Consolidated EBITDA in any period, (i) amounts paid by
the Borrower in respect of license fees, interest thereon and any related
penalties paid or (to the extent that such amounts were expensed by the Borrower
in such period) to be paid by the Borrower in settlement of claims for past
license fee calculations for prior periods to copyright holders, performing
rights organizations and/or licensing collectives and associations, and accruals
therefor, provided that the aggregate amounts so included pursuant to this
clause (i) shall not exceed $5,000,000 from the Original Closing Date, and (j)
to the extent applicable to the period for which Consolidated EBITDA is being
calculated, $900,000, which represents the impact of lost revenue and expenses
incurred by the Borrower and its Subsidiaries during the fiscal quarter ended
December 31, 2003 as a direct result of the outage of the Telstar 4 satellite in
September 2003; minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income, (b) any
extraordinary income or gains determined in accordance with GAAP and (c) any
other non-cash income (excluding any items that represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period
that are described in the parenthetical to clause (g) above), all as determined
on a consolidated basis.

 

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Fixed Charges for such
period. For purposes of calculating the Consolidated Fixed Charge Ratio, each of
Consolidated EBITDA and Consolidated Fixed Charges shall be calculated on a Pro
Forma Basis.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Cash Interest Expense for such period, (b) any provision for
current taxes based on the income of the Borrower and its Included Subsidiaries
and payable in cash during such period, (c) scheduled payments made during such
period on account of principal of Indebtedness of the Borrower or any of its
Included Subsidiaries, (d) Capital Expenditures of the Borrower and its Included
Subsidiaries for such period and (e) Restricted Payments (other than Restricted
Payments made pursuant to Sections 8.6(f) (to the extent such expenses are
deducted in calculating Consolidated Net Income of the Borrower), (h), (j), (l),
(n), (o) and (p)) to the extent payable in cash during such period.

 

“Consolidated Interest Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Cash Interest Expense
for such period. For purposes of calculating the Consolidated Interest Coverage
Ratio, each of Consolidated EBITDA and Consolidated Cash Interest Expense shall
be calculated on a Pro Forma Basis.

 

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) (y) Consolidated Total Debt on such day less (z) cash and Cash Equivalents
on hand to the extent exceeding $5,000,000 on such day to (b) the product of (y)
Consolidated EBITDA for the fiscal quarter ended on such day and (z) four (4).
For purposes of calculating the Consolidated Leverage Ratio, each of
Consolidated Total Debt and Consolidated EBITDA shall be calculated on a Pro
Forma Basis.

 

“Consolidated Net Income”: for any Person for any period, the consolidated net
income (or loss) of such Person and its Included Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes an Included Subsidiary of such Person or is merged into or consolidated
with such Person or any of its Included Subsidiaries, (b) the income (or
deficit) of any Person (other than an Included Subsidiary of such Person) in
which such Person or any of its Included Subsidiaries has an ownership interest,
except to the extent that any such income is actually received by such Person or
such Included Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Included Subsidiary of such Person to the
extent that the declaration or payment of dividends or similar distributions by
such Included Subsidiary is not at the time permitted by the terms of any
Contractual Obligation (other than under any Loan Document) or Requirement of
Law applicable to such Included Subsidiary.

 

“Consolidated Senior Debt”: all Consolidated Total Debt other than Subordinated
Indebtedness.

 

“Consolidated Senior Leverage Ratio”: as at the last day of any period, the
ratio of (a) Consolidated Senior Debt on such day to (b) the product of (x)
Consolidated EBITDA for the fiscal quarter ended on such day and (y) four (4).
For purposes of calculating the Consolidated Senior Leverage Ratio, each of
Consolidated Senior Debt and Consolidated EBITDA shall be calculated on a Pro
Forma Basis.

 

-9-



--------------------------------------------------------------------------------

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Included Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP, excluding (a) any
Permitted Sponsor Subordinated Debt and (b) Deferred Management Fees.

 

“Continuing Managers”: the managers of Holdings on the Original Closing Date,
after giving effect to the other transactions contemplated hereby, and each
other manager, if, in each case, such other manager’s nomination for election to
the board of managers of Holdings is recommended by at least 66-2/3% of the then
Continuing Managers or such other manager receives the vote of the Permitted
Investors in his or her election by the members of Holdings.

 

“Contractual Obligation”: as to any Person, any provision of any written
agreement, written instrument or other written undertaking to which such Person
is a party or by which it or any of its property is bound.

 

“Control Investment Affiliate”: as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies. For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

 

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Deferred Consideration”: any amount of consideration with respect to the CCTV
Sale that has been deferred in accordance with the definitive documentation
regarding the CCTV Sale.

 

“Deferred Management Fees”: as defined in Section 8.6(h).

 

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Capital Stock”: any Capital Stock of a Person which, by its terms,
or by the terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder, or upon the happening of any event,
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the maturity date of the Loans.

 

“Documentation Agent”: as defined in the preamble to this Agreement.

 

-10-



--------------------------------------------------------------------------------

“Dollar Equivalent”: at any date of determination thereof with respect to the
face amount of any Letter of Credit issued in Yen or the obligation to reimburse
any amounts drawn under (or other amounts owing with respect to) any such Letter
of Credit in Yen, an amount in Dollars equivalent to such face amount or the
amount so drawn or owing, as applicable, calculated at the rate of exchange
quoted by Fleet National Bank two Business Days prior to such date of
determination (at the hour on such date at which it customarily makes such
determination) to prime banks in the interbank market where its foreign currency
exchange operations in respect of Yen are then being conducted for the spot
purchase of Yen with Dollars.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“Electro”: Electro-Systems Corporation, a Florida corporation.

 

“Employment Agreement”: the Amended and Restated Employment Agreement dated as
of March 16, 2001 between the Borrower and William A. Boyd, as amended,
supplemented, modified, revised or replaced from time to time.

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“Equity Capital”: capital that was contributed to the Borrower by Holdings in
the form of cash or property in exchange for common membership interests, or
additional paid-in capital to, in the Borrower.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest

 

-11-



--------------------------------------------------------------------------------

Period appearing on Page 3750 of the Telerate screen as of 11:00 A.M., London
time, two Business Days prior to the beginning of such Interest Period. In the
event that such rate does not appear on Page 3750 of the Telerate screen (or
otherwise on such screen), the “Eurodollar Base Rate” shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the London interbank eurodollar market where its eurodollar and foreign currency
and exchange operations are then being conducted for delivery on the first day
of such Interest Period for the number of days comprised therein.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

    Eurodollar Base Rate        

--------------------------------------------------------------------------------

        1.00 - Eurocurrency Reserve Requirements    

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under the
Facility the then current Interest Periods with respect to all of which begin on
the same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).

 

“Event of Default”: any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which either
(a) the pledge of all of the Capital Stock of such Subsidiary as Collateral or
(b) the guaranteeing by such Subsidiary of the Obligations, would, in the good
faith judgment of the Borrower, result in adverse tax consequences to the
Borrower.

 

“Excluded Indebtedness”: all Indebtedness permitted by Section 8.2.

 

“Existing Credit Facility”: the Credit and Guaranty Agreement, dated as of March
18, 1999, among the Borrower, Holdings, certain subsidiaries of the Borrower,
Goldman Sachs Credit Partners L.P., Canadian Imperial Bank of Commerce and CIBC
Oppenheimer Corp. (“CIBC”), as amended.

 

“Existing Letters of Credit”: as defined in Section 3.5(c).

 

-12-



--------------------------------------------------------------------------------

“Facility”: each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”) and (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”).

 

“Fair Saleable Balance Sheet”: the balance sheet of Holdings and Borrower on a
consolidated basis as of March 31, 2004 adjusted as follows: (a) giving pro
forma effect to the Refinancing Transaction and (b) reflecting the assets of
Holdings and the Borrower on a consolidated basis at their fair saleable value
on a going concern basis and the liabilities of Holdings and the Borrower,
including all contingent liabilities stated at the reasonably estimated present
values thereof, in each case as determined in good faith by Holdings.

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Reference Lender from three federal
funds brokers of recognized standing selected by it.

 

“Foreign L/C Sublimit”: the lesser of (i) $1,000,000 and (ii) the aggregate
unused amount of the Revolving Commitments then in effect.

 

“Foreign L/C Usage”: at any date of determination, the sum of (i) the maximum
aggregate amount in the Dollar Equivalent (calculated as of the most recent date
set forth for such calculation in Section 3.5(d)) which is, or at any time
thereafter may become, available for drawing under all Letters of Credit
denominated in Yen then outstanding, and (ii) the aggregate amount in the Dollar
Equivalent (calculated as of the most recent date set forth for such calculation
in Section 3.5(d)) of all drawings under Letters of Credit denominated in Yen
honored by the Issuing Lender and not theretofore reimbursed by or on behalf of
the Borrower.

 

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Funding Office”: the office of the Administrative Agent specified in Section
11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time except that for purposes of Section 8.1 (and any
calculations required for the purposes of the Pricing Grid set forth on Annex A
hereto), GAAP shall be determined on the basis of such principles in effect on
the Original Closing Date and consistent with those used in the preparation of
the most recent audited financial statements referred to in Section 5.1(b). In
the event that any Accounting Change (as defined below) shall occur and such
change results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Borrower, the Administrative
Agent and the Collateral Agent (and in the case of

 

-13-



--------------------------------------------------------------------------------

the Collateral Agent only, if and for so long as the Minimum Condition is
satisfied) agree to enter into negotiations in order to amend such provisions of
this Agreement so as to equitably reflect such Accounting Changes with the
desired result that the criteria for evaluating the Borrower’s financial
condition shall be the same after such Accounting Changes as if such Accounting
Changes had not been made. Until such time as such an amendment shall have been
executed and delivered by the Borrower, the Administrative Agent, the Collateral
Agent and the Required Lenders, all financial covenants, standards and terms in
this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred. “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Group Members”: the collective reference to Holdings, the Borrower and their
respective Subsidiaries.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
dated as of the Original Closing Date by and among Holdings, the Borrower and
each Subsidiary Guarantor.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made

 

-14-



--------------------------------------------------------------------------------

and (b) the maximum amount for which such guaranteeing person may be liable
pursuant to the terms of the instrument embodying such Guarantee Obligation,
unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

 

“Hedge Agreements”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.

 

“Highest Lawful Rate”: the maximum lawful interest rate, if any, that at any
time or from time to time may be contracted for, charged or received under the
laws applicable to any Lender that are presently in effect or, to the extent
allowed by law, under such applicable laws that may hereafter be in effect and
that allow a higher maximum nonusurious interest rate than applicable laws now
allow.

 

“Holdings”: as defined in the preamble to this Agreement.

 

“Holdings LLC Agreement”: the Fourth Amended and Restated Limited Liability
Company Agreement of Holdings dated as of March 15, 2002, as amended, restated,
supplemented or otherwise modified from time to time to the extent permitted
under Section 8.17.

 

“Holdings Note Documents”: (a) the Holdings Note Indenture, (b) the Holdings
Notes, (c) the purchase agreement dated as of March 12, 1999, by and among
Holdings, Muzak Holdings Finance, CIBC and Goldman, Sachs & Co. (“GSC”), and (d)
the registration rights agreement dated as of March 18, 1999 by and among
Holdings, Muzak Holdings Finance, CIBC and GSC.

 

“Holdings Note Indenture”: the Indenture dated as of March 18, 1999, by and
among Holdings and Muzak Holdings Finance, as issuers, and State Street Bank and
Trust Co., as trustee.

 

“Holdings Notes”: the $75,000,000 aggregate principal amount at maturity of 13%
Senior Discount Notes due 2010 of Holdings and Muzak Holdings Finance issued
pursuant to the Holdings Note Indenture.

 

-15-



--------------------------------------------------------------------------------

“Holdings Preferred Stock”: Preferred Stock of Holdings which satisfies the
requirements set forth in Section 8.2(o).

 

“Included Subsidiary”: each Subsidiary of the Borrower other than Electro for so
long as Electro has outstanding any Indebtedness which prohibits the guarantee
of the Loans by Electro.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds (other
than performance bonds), debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements
(other than trade payables and contingent obligations for the acquisition of
inventory and fixed assets, in each case, incurred in the ordinary course of
such Person’s business), (g) all Guarantee Obligations of such Person in respect
of obligations of the kind referred to in clauses (a) through (f) above, (h) all
obligations of the kind referred to in clauses (a) through (g) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (i) for the purposes of
Section 9(e) only, all obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

 

“Initial Term B-1 Lender”: General Electric Capital Corporation or any of its
Affiliates.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or

 

-16-



--------------------------------------------------------------------------------

in equity for any infringement or other impairment thereof, including the right
to receive all proceeds and damages therefrom.

 

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan (other than any Revolving Loan that is a Base Rate Loan), the
date of any repayment or prepayment made in respect thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three, six, nine or twelve months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three, six, nine or
twelve months thereafter, as selected by the Borrower by irrevocable notice to
the Administrative Agent with a copy to the Collateral Agent no later than 11:00
A.M., New York City time, on the date that is three Business Days prior to the
last day of the then current Interest Period with respect thereto; provided that
all of the foregoing provisions relating to Interest Periods are subject to the
following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the date final
payment is due on the Term Loans, as the case may be; and

 

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Investment Securities Purchase Agreement”: the Investment Securities Purchase
Agreement dated as of October 6, 1998, among Holdings, ABRY Broadcast Partners
III, L.P., Joseph Koff and David Unger, as amended, supplemented, modified,
revised or replaced from time to time in accordance with Section 8.17.

 

“Investments”: as defined in Section 8.8.

 

-17-



--------------------------------------------------------------------------------

“Issuing Lender”: (a) Fleet National Bank, in its capacity as issuer of any
Letter of Credit hereunder, together with its permitted successors and assigns,
and (b) any other Revolving Lender appointed by the Borrower and the
Administrative Agent, with the consent of such Revolving Lender, in its capacity
as issuer of Letters of Credit hereunder. Unless otherwise specified herein,
“Issuing Lender” shall be used as a collective reference to each Issuing Lender
specified in clauses (a) and (b) above or to any one Issuing Lender, as the
context requires.

 

“Joint Lead Arrangers”: as defined in the preamble to this Agreement.

 

“L/C Commitment”: $10,000,000.

 

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Commitment Period.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount in Dollars and in the Dollar Equivalent
(calculated as of the most recent date set forth for such calculation in Section
3.5(d)) of the then outstanding Letters of Credit and (b) the aggregate amount
in Dollars and in the Dollar Equivalent (calculated as of the most recent date
set forth for such calculation in Section 3.5(d)) of drawings under Letters of
Credit that have not then been reimbursed pursuant to Section 3.11.

 

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

 

“Lender Counterparty”: each Lender or any Affiliate thereof that is a
counterparty to a Specified Hedge Agreement.

 

“Lenders”: as defined in the preamble to this Agreement; provided, that unless
the context otherwise requires, each reference herein to the Lenders shall be
deemed to include any Conduit Lender.

 

“Letters of Credit”: as defined in Section 3.5(a).

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing) and, in the case of any investment property or
deposit account, any contract or other arrangement, express or implied, under
which any Person has the right to control such investment property or deposit
account.

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

-18-



--------------------------------------------------------------------------------

“Loan Documents”: (i) the Original Credit Agreement, the Security Documents and
the Notes and (ii) the Amended and Restated Loan Documents.

 

“Loan Parties”: each Group Member that is a party to a Loan Document.

 

“Majority Facility Lenders” with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

 

“Management Agreement”: the Amended and Restated Management and Consulting
Services Agreement dated as of a date on March 18, 1999 between ABRY Partners
LLC (as successor to ABRY Partners, Inc.) and the Borrower, as amended,
restated, modified or supplemented from time to time to the extent permitted
under Section 8.17.

 

“Management Fees”: management fees payable by the Borrower to ABRY Partners LLC
pursuant to the Management Agreement.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise), results of operations or
prospects of Holdings and its Subsidiaries taken as a whole or (b) the validity
or enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders hereunder or thereunder.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Members Agreement”: the Second Amended and Restated Members Agreement dated as
of the October 18, 2000 among Holdings, CMS Co-Investment Subpartnership, CMS
Diversified Partners, L.P., Joseph Koff and David Unger, as amended,
supplemented, modified, revised or replaced from time to time in accordance with
Section 8.17.

 

“Minimum Condition”: General Electric Capital Corporation and/or its Affiliates
collectively hold at least $20,000,000 in the aggregate of the sum of (x) the
unpaid principal amount of the Term Loans then outstanding and (y) the Total
Revolving Commitments then in effect, or if the Revolving Credit Commitments
have been terminated, the Total Revolving Extensions of Credit.

 

“Mortgaged Properties”: the real properties listed on Schedule 1.1, as to which
the Collateral Agent for the benefit of the Secured Parties shall be granted a
Lien pursuant to the Mortgages, together with all other real property with
respect to which the Collateral Agent for

 

-19-



--------------------------------------------------------------------------------

the benefit of the Secured Parties shall be granted a Lien pursuant to a
Mortgage executed and delivered pursuant to Section 7.11.

 

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Collateral Agent (or the Administrative
Agent if delivered in connection with the Original Credit Agreement) for the
benefit of the Lenders, substantially in the form of Exhibit D (with such
changes thereto as shall be advisable in the reasonable discretion of the
Collateral Agent to comply with the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded), as may be amended or amended and
restated as of the Closing Date to give effect to the Refinancing Transaction.

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Muzak Finance”: Muzak Finance Corp., a Delaware corporation.

 

“Muzak Heart & Soul”: Muzak Heart & Soul Foundation, a Washington nonprofit
corporation.

 

“Muzak Holdings Finance”: Muzak Holdings Finance Corp., a Delaware corporation.

 

“Muzak LLC Agreement”: the Amended and Restated Limited Liability Company
Agreement of the Borrower dated as of March 18, 1999, as amended by the First
Amendment dated as of October 26, 1999, as it may be further amended, restated,
supplemented or otherwise modified from time to time to the extent permitted
under Section 8.17.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or by the
Disposition of any non-cash consideration received in connection therewith or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness (including interest,
premiums and penalties payable in accordance with the terms thereof) secured by
a Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary costs, fees and expenses actually incurred in
connection therewith and net of taxes and related tax distributions paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing arrangements
related thereto) and (b) in connection with any incurrence of Indebtedness, the
cash proceeds received from such incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary costs, fees and expenses actually incurred in connection
therewith.

 

-20-



--------------------------------------------------------------------------------

“Non-Excluded Taxes”: as defined in Section 4.10(a).

 

“Non-U.S. Lender”: as defined in Section 4.10(d).

 

“Notes”: the collective reference to any promissory note evidencing Loans.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to any Agent or to any Lender (or, in the case of
Specified Hedge Agreements, any affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Hedge
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to any Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise; provided, that (i)
obligations of the Borrower or any Included Subsidiary under any Specified Hedge
Agreement shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (ii) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Specified Hedge Agreements.

 

“Original Closing Date”: as defined in the recitals to this Agreement.

 

“Original Credit Agreement”: as defined in the recitals to this Agreement.

 

“Other Senior Subordinated Notes”: any senior subordinated notes that shall (i)
not be on financial and other terms that are more onerous than the Senior
Subordinated Notes and shall not have defaults, rights or remedies more
burdensome to the obligor than the Senior Subordinated Notes as determined by
the Administrative Agent and the Collateral Agent (and in the case of the
Collateral Agent only, if and for so long as the Minimum Condition is satisfied)
in their reasonable discretion, (ii) not have a stated maturity or weighted
average life that is shorter than the Senior Subordinated Notes, (iii) be at
least as subordinate to the Obligations as the Senior Subordinated Notes, (iv)
be issued by the Borrower and Muzak Finance and (v) otherwise be on terms and
conditions reasonably acceptable to the Administrative Agent and the Collateral
Agent (and in the case of the Collateral Agent only, if and for so long as the
Minimum Condition is satisfied).

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder

 

-21-



--------------------------------------------------------------------------------

or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.

 

“Participant”: as defined in Section 11.6(c).

 

“Payment Currency”: as defined in Section 11.18.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Perfection Certificate”: a certificate in the form of Exhibit N to this
Agreement.

 

“Permitted Acquisition”: any acquisition by the Borrower or any of its Wholly
Owned Subsidiary Guarantors, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Capital Stock of, or a business
line or a division of, any Person; provided that:

 

(i) immediately prior to and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom;

 

(ii) all transactions in connection therewith shall be consummated in accordance
with all applicable laws and in conformity with all applicable Requirements of
Law;

 

(iii) in the case of the acquisition of Capital Stock, all of the Capital Stock
(except for any such securities in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Subsidiary of the Borrower in connection with such
acquisition shall be owned 100% by the Borrower or any of its Wholly Owned
Subsidiary Guarantors, and the Borrower shall have taken, or caused to be taken,
as of the date such Person becomes a Subsidiary of the Borrower, each of the
actions set forth in Section 7.9(c);

 

(iv) the Borrower and its Subsidiaries shall be in compliance with the covenants
contained in Section 8.1, both immediately before and after giving effect to
such acquisition on a Pro Forma Basis as of the most recently ended fiscal
quarter for which a Compliance Certificate has been delivered pursuant to
Section 7.2;

 

(v) the Borrower shall have delivered to the Administrative Agent and the
Collateral Agent (and in the case of the Collateral Agent only, if and for so
long as the Minimum Condition is satisfied) (a) at least five Business Days
prior to such proposed acquisition a draft certificate in the form of a
Compliance Certificate and (b) on the date of such acquisition a certificate in
the form of a Compliance Certificate, in each case evidencing such compliance
with such Section, together with all relevant financial information for such
acquired assets, including, without limitation, the aggregate consideration

 

-22-



--------------------------------------------------------------------------------

for such acquisition, the Consolidated EBITDA for each acquired entity and the
information required pursuant to Section 8.1, if relevant, and such Compliance
Certificate and the contents thereof shall be reasonably satisfactory to the
Administrative Agent and the Collateral Agent (and in the case of the Collateral
Agent only, if and for so long as the Minimum Condition is satisfied); and

 

(vi) any Person or assets or division as acquired in accordance herewith shall
be in primarily the same business or lines of business in which the Borrower
and/or its Subsidiaries are engaged as of the Original Closing Date.

 

“Permitted Investors”: the collective reference to the Sponsors and their
respective Control Investment Affiliates.

 

“Permitted Refinancing”: with respect to any Indebtedness, any refinancing
thereof; provided, however, that (x) no Default shall have occurred and be
continuing or would arise therefrom, (y) any such refinancing Indebtedness shall
(I) not be on financial and other terms that are more onerous than the
Indebtedness being refinanced and shall not have defaults, rights or remedies
more burdensome to the obligor than the Indebtedness being refinanced as
determined by the Administrative Agent, in its reasonable discretion, and in
consultation with the Collateral Agent, (II) not have a stated maturity or
weighted average life that is shorter than the Indebtedness being refinanced,
(III) be at least as subordinate to the Obligations as the Indebtedness being
refinanced (and unsecured if the refinanced Indebtedness is unsecured) as
determined by the Administrative Agent, in consultation with the Collateral
Agent, provided that (x) the Borrower may issue Additional Senior Subordinated
Notes and/or Other Senior Subordinated Notes (and Holdings and the Subsidiary
Guarantors may incur Guarantee Obligations in respect thereof) to refinance all
or any portion of the principal amount of the Holdings Notes if the Borrower
shall be in compliance with the covenants contained in Section 8.1 on a Pro
Forma Basis as of the most recently ended fiscal quarter for which a Compliance
Certificate has been delivered pursuant to Section 7.2 and (y) the Borrower may
issue Additional Senior Notes (and Holdings and the Subsidiary Guarantors may
incur Guarantee Obligations in respect thereof) to refinance all or any portion
of the principal amount of the Senior Subordinated Notes and/or the Holdings
Notes if the Borrower shall be in compliance with the covenants contained in
Section 8.1 on a Pro Forma Basis as of the most recently ended fiscal quarter
for which a Compliance Certificate has been delivered pursuant to Section 7.2
and the Consolidated Senior Leverage Ratio of the Borrower determined on a Pro
Forma Basis as of the most recently ended fiscal quarter for which a Compliance
Certificate has been delivered pursuant to Section 7.2 would have been less than
2.75 to 1.00, and (IV) be in a principal amount that does not exceed the
principal amount so refinanced, plus the lesser of (1) the stated amount of any
premium or other payment required to be paid in connection with refinancing
pursuant to the terms of the Indebtedness being refinanced and (2) the amount of
premium or other payment actually paid at such time to refinance the
Indebtedness, plus, in either case, the amount of reasonable expenses of any
obligor thereunder incurred in connection with such refinancing, and (z) except
to the extent permitted by the proviso to clause (y)(III) above, the sole
obligor on such refinancing Indebtedness shall be

 

-23-



--------------------------------------------------------------------------------

the original obligor on such Indebtedness being refinanced (with any guarantor
on the Indebtedness being refinanced permitted to guarantee the refinancing
Indebtedness).

 

“Permitted Repurchases of Holdings Notes”: as defined in Section 8.6(o).

 

“Permitted Secured Seller Note”: a promissory note that evidences secured
Permitted Seller Debt in form and substance satisfactory to the Administrative
Agent, in consultation with the Collateral Agent.

 

“Permitted Seller Debt”: Indebtedness that (i) is issued by the Borrower or any
Included Subsidiary to a seller as part of the consideration for a Permitted
Acquisition and (ii) satisfies the requirements set forth in Section 8.2(n).

 

“Permitted Seller Debt Lien”: a Lien securing Permitted Seller Debt that (i) may
be a first priority Lien, (ii) is incurred by an Acquisition Subsidiary and
(iii) satisfies the requirements set forth in Section 8.3(j).

 

“Permitted Seller Notes”: Permitted Secured Seller Notes and Permitted Unsecured
Seller Notes.

 

“Permitted Sponsor Subordinated Debt”: subordinated unsecured loans from one or
more Permitted Investors and/or CMS Co-Investment Subpartnership, CMS
Diversified Partners, L.P., Banc America Capital Investors I, L.P., New York
Life Capital Partners, L.P., AMFM Systems, Inc. and The Northwestern Mutual Life
Insurance Company to Holdings or the Borrower, provided (i) prior to the payment
in full in cash of all of the Obligations, no payment in respect of the
principal of or interest on such loans shall be required or made (unless
otherwise approved by the Required Lenders or permitted pursuant to Section
8.6(l)), (ii) no such loan shall mature earlier than May 20, 2009, (iii) if such
loans are to Holdings, the net proceeds thereof shall either be contributed as
Equity Capital to the Borrower or loaned to the Borrower on the terms described
in clauses (i), (ii) and (iv) hereof (and any such loan to the Borrower from
Holdings shall constitute “Permitted Sponsor Subordinated Debt”) and (iv) each
such loan shall be made pursuant to (a) a Permitted Sponsor Debt Agreement that
is reasonably acceptable to the Administrative Agent, in consultation with the
Collateral Agent, and substantially in the form of Exhibit J or otherwise
reasonably acceptable to the Administrative Agent, in consultation with the
Collateral Agent or (b) another form of Permitted Sponsor Debt Agreement that
provides that each such loan is subordinated to all of the Obligations on terms
and conditions reasonably acceptable to the Required Lenders.

 

“Permitted Sponsor Subordinated Debt Agreement”: any loan agreement between one
or more Permitted Investors, CMS Co-Investment Subpartnership, CMS Diversified
Partners, L.P., Banc America Capital Investors I, L.P., New York Life Capital
Partners, L.P., AMFM Systems, Inc. and The Northwestern Mutual Life Insurance
Company, on the one hand, and Holdings or the Borrower, on the other hand, as
applicable, evidencing the Permitted Sponsor

 

-24-



--------------------------------------------------------------------------------

Subordinated Debt, and shall include any promissory note that is substantially
in the form of Exhibit J hereto.

 

“Permitted Unsecured Seller Note”: a promissory note that evidences unsecured
Permitted Seller Debt in form and substance satisfactory to the Administrative
Agent, in consultation with the Collateral Agent.

 

“Permitted Use”: as defined in Section 5.16.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan (other than a
Multiemployer Plan) that is covered by ERISA and in respect of which the
Borrower or a Commonly Controlled Entity is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Pre-Closing Deferred Management Fees”: an aggregate amount not in excess of
$1,800,000 in unpaid Management Fees and out-of-pocket expenses accrued up to
and including the Original Closing Date.

 

“Preferred Stock”: any Capital Stock of a Person, however designated, which
entitles the holder thereof to a preference with respect to dividends,
distributions or liquidation proceeds of such Person over the holders of other
Capital Stock issued by such Person.

 

“Premium Cap”: as defined in Section 5.16.

 

“Pricing Grid”: the pricing grid attached hereto as Annex A.

 

“Pro Forma Balance Sheet”: as defined in Section 5.1(a).

 

“Pro Forma Basis”: with respect to determining compliance with the Consolidated
Fixed Charge Coverage Ratio, Consolidated Interest Coverage Ratio, Consolidated
Leverage Ratio or Consolidated Senior Leverage Ratio as at any date or for any
period under this Agreement, each such ratio and the financial definitions used
in determining such ratios shall be calculated after giving effect on a pro
forma basis to:

 

(a) the incurrence or repayment of any Indebtedness of such Person or any of its
Included Subsidiaries and the application of the proceeds thereof giving rise to
the need to make such calculation and any incurrence or repayment of other
Indebtedness, other than the incurrence or repayment of Loans under this
Agreement, occurring on or prior to the end of the applicable quarterly fiscal
period in the case of the determination of compliance with Sections 8.1, 6.2(c)
and 7.2 of this Agreement and Annex A and in

 

-25-



--------------------------------------------------------------------------------

the case of any determination under this Agreement for the purposes of the
definition of Permitted Refinancing, Sections 8.2(f), 8.2(n), 8.6(j), 8.6(l) and
8.8(j), occurring on or prior to the date of the consummation of the event
giving rise to the requirement to calculate such ratio, in each case, as if such
incurrence or repayment or issuance or redemption or other repayment, as the
case may be, and the application of the proceeds thereof occurred on the first
day of the period for which such ratio is being calculated (the “reference
period”), provided all the calculations referred to herein shall be in
reasonable detail and shall be in form and substance reasonably satisfactory to
the Administrative Agent and the Collateral Agent (and in the case of the
Collateral Agent only, if and for so long as the Minimum Condition is satisfied)
in all respects; and

 

(b) any asset sales or asset acquisitions occurring on or prior to the end of
the applicable quarterly fiscal period in the case of the determination of
compliance with Section 8.1 of this Agreement and in the case of any other
determination under this Agreement, occurring on or prior to the date of the
consummation of the event giving rise to the requirement to calculate such
ratio, in each case, as if such asset sale or asset acquisition occurred on the
first day of the reference period as follows:

 

(x) with respect to asset sales, the Consolidated EBITDA attributable to the
assets which are the subject of asset sales that occurred will be excluded; and

 

(y) with respect to asset acquisitions, the Consolidated EBITDA attributable to
the assets which are the subject of the applicable asset acquisition will be
included and the Borrower may take into account the projected, quantifiable cost
reductions expected to be realized and non-recurring costs and expenses, in each
case, in connection with such asset acquisition and as a result of, in the case
of cost reductions, an established program of cost reductions adopted in good
faith by the board of managers of the Borrower, provided all the calculations
referred to herein shall be in reasonable detail and shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent (and in the case of the Collateral Agent only, if and for so long as the
Minimum Condition is satisfied) in all respects.

 

For purposes of the foregoing, cost reductions and non-recurring costs and
expenses, in each case, will be calculated on a pro forma basis as if such cost
reductions and non-recurring costs and expenses, in each case, had been
implemented at the beginning of such applicable reference period. Furthermore,
in determining compliance with such ratio amounts:

 

(i) interest on outstanding Indebtedness (other than the Loans under this
Agreement) determined on a fluctuating basis as of the date giving rise to the
requirement to calculate such ratio and which will continue to be so determined
thereafter will be deemed to have accrued at a fixed rate per annum equal to the
rate of interest on such Indebtedness in effect on such date; and

 

-26-



--------------------------------------------------------------------------------

(ii) if interest on any Indebtedness (other than the Loans under this Agreement)
actually incurred on such date may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rates, then the interest rate in effect on such date will be
deemed to have been in effect during the entire reference period.

 

“Proceeds Collateral Account”: the collateral account established pursuant to
Section 7.1 of the Amended and Restated Guarantee and Collateral Agreement.

 

“Projections”: as defined in Section 7.2(c).

 

“Properties”: as defined in Section 5.17(a).

 

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

 

“Refinancing Transaction”: as defined in the recitals to this Agreement.

 

“Register”: as defined in Section 11.6(b)(iv).

 

“Registration Agreement”: the Second Amended and Restated Registration Agreement
dated as of October 18, 2000 among Holdings, MEM Holdings, LLC, Joseph Koff,
David Unger, Music Holdings Corp. and AMFM Systems, Inc., BancAmerica Capital
Investors I, L.P., New York Life Capital Partners, L.P. and The Northwestern
Mutual Life Insurance Company, as amended, supplemented or otherwise modified
from time to time to the extent permitted under Section 8.17.

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.9 for amounts drawn under Letters of
Credit.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans or reduce the Revolving
Commitments pursuant to Section 4.2(b) as a result of the delivery of a
Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

-27-



--------------------------------------------------------------------------------

“Reinvestment Notice”: a written notice executed on the Borrower’s behalf by a
Responsible Officer stating that no Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through a Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale to acquire fixed or capital assets useful in its business or a
Recovery Event to repair or replace the assets which were the subject of such
Recovery Event, as applicable.

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire fixed or capital assets
useful in the Borrower’s business or repair or replace the assets which were the
subject of the relevant Recovery Event, as applicable.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event and (b)
the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire or repair fixed or capital assets useful in the
Borrower’s business or repair or replace the assets which were the subject of
the relevant Recovery Event, as applicable, with all or any portion of the
relevant Reinvestment Deferred Amount.

 

“Related Agreements”: (a) the Holdings Note Documents, (b) any Permitted Sponsor
Subordinated Debt Agreements, (c) any Permitted Seller Notes, (d) any Holdings
Preferred Stock, (e) the Muzak LLC Agreement, (f) the Holdings LLC Agreement,
(g) the Management Agreement, (h) the Employment Agreement, (i) the Members
Agreement, (j) the Investment Securities Purchase Agreements, (k) the
Securityholders Agreement, (l) the Registration Agreement and (m) the Securities
Repurchase Agreements.

 

“Remaining Proceeds”: as defined in Section 4.2(d).

 

“Remaining Proceeds Repayment Date”: as defined in Section 4.2(d).

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsection .24, .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”: at any time (a) until the Closing Date, the holders of more
than 50% of the Commitments then in effect and (b) thereafter, the (i) holders
of more than 50% of the sum of (x) the aggregate unpaid principal amount of the
Term Loans then outstanding and (y) the Total Revolving Commitments then in
effect or, if the Revolving Commitments have been terminated, the Total
Revolving Extensions of Credit then outstanding and (ii) holders of

 

-28-



--------------------------------------------------------------------------------

more than 50% of the Total Revolving Commitments then in effect or, if the
Revolving Credit Commitments have been terminated, the Total Revolving
Extensions of Credit.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”: the chief executive officer, president, chief operating
officer or chief financial officer of the Borrower, but in any event, with
respect to financial matters, the chief financial officer of the Borrower.

 

“Restricted Payments”: as defined in Section 8.6.

 

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Revolving Commitment” under such Lender’s name on such Lender’s
Addendum or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The amount of the Total Revolving Commitments on the Original
Closing Date was $60,000,000.

 

“Revolving Commitment Period”: the period from and including the Original
Closing Date to the Revolving Termination Date.

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”: as defined in Section 3.1(a).

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding).

 

“Revolving Termination Date”: May 20, 2008.

 

-29-



--------------------------------------------------------------------------------

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Secured Parties”: the collective reference to the Agents, the Lenders and the
Lender Counterparties.

 

“Securities Repurchase Agreements”: the Securities Repurchase Agreements, dated
as of October 6, 1998, among Holdings and MEM Holdings, LLC, on the one hand,
and each of Joseph Koff, David Unger and other management members, on the other
hand, in each case, as amended, supplemented, modified, revised or replaced from
time to time in accordance with Section 8.17.

 

“Security Documents”: the collective reference to (a) the Guarantee and
Collateral Agreement, (b) the Amended and Restated Guarantee and Collateral
Agreement, (c) the Mortgages and (d) all other security documents delivered to
the Administrative Agent (as of the Original Closing Date) or the Collateral
Agent (as of the Closing Date) granting a Lien on any property of any Person to
secure the obligations and liabilities of any Loan Party under any Loan
Document, in the case of clauses (c) and (d), as may be amended or amended and
restated as of the Closing Date in connection with this Agreement to give effect
to the Refinancing Transaction.

 

“Securityholders Agreement”: the Second Amended and Restated Securityholders
Agreement dated as of March 15, 2002 among Holdings, MEM Holdings, LLC and AMFM
Systems, Inc., BancAmerica Capital Investors I, L.P., New York Life Capital
Partners, L.P. and The Northwestern Mutual Life Insurance Company, as amended,
supplemented, modified, revised or replaced from time to time in accordance with
Section 8.17.

 

“Senior Note Documents”: (a) the Senior Note Indenture, (b) the Senior Notes,
(c) the Purchase Agreement dated as of May 20, 2003, by and among the Borrower,
Muzak Finance, the guarantors named therein, Bear, Stearns & Co. Inc. (“Bear”)
and Lehman Brothers Inc. (“Lehman”), and (d) the Registration Rights Agreement
dated as of May 20, 2003 by and among the Borrower, Muzak Finance, the
guarantors named therein, Bear and Lehman.

 

“Senior Note Indenture”: the Indenture to be entered into by the Borrower and
Muzak Finance and the guarantors named therein in connection with the issuance
of the Senior Notes, together with all instruments and other agreements entered
into by the Borrower and Muzak Finance and such subsidiary guarantors in
connection therewith.

 

“Senior Notes”: the $220,000,000 Senior Notes due 2009 of the Borrower and Muzak
Finance issued on the Original Closing Date pursuant to the Senior Note
Indenture.

 

“Senior Subordinated Note Documents”: (a) the Senior Subordinated Notes, (b) the
Senior Subordinated Note Indenture, (c) the purchase agreement dated as of March
12, 1999, by and among the Borrower, Muzak Finance, the guarantors named
therein, CIBC and

 

-30-



--------------------------------------------------------------------------------

GSC, and (d) the registration rights agreement dated as of March 18, 1999 by and
among the Borrower, Muzak Finance, the guarantors named therein, CIBC and GSC.

 

“Senior Subordinated Note Indenture”: the Indenture dated as of March 18, 1999,
by and among the Borrower and Muzak Finance, as issuers, and the guarantors
named therein, and State Street Bank and Trust Co., as trustee.

 

“Senior Subordinated Notes”: the $115,000,000 aggregate principal amount of 9
7/8% Senior Subordinated Notes due 2009 of the Borrower and Muzak Finance issued
pursuant to the Senior Subordinated Note Indenture.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“Specified Change of Control”: a “Change of Control” (or any other defined term
having a similar purpose) as defined in the Holdings Note Indenture, the Senior
Subordinated Note Indenture, the Senior Note Indenture or any Holdings Preferred
Stock.

 

“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by (i) the
Borrower or any of its Subsidiaries and (ii) any Agent or Lender or any
affiliate thereof, as counterparty and (b) that has been designated by such
Agent or Lender, as the case may be, and the Borrower, by notice to the
Administrative Agent and the Collateral Agent (and in the case of the Collateral
Agent only, if and for so long as the Minimum Condition is satisfied), as a
Specified Hedge Agreement. The designation of any Hedge Agreement as a Specified
Hedge Agreement shall not create in favor of the Agent, Lender or affiliate
thereof that is a party thereto any rights in connection with the management or
release of any Collateral or of the obligations of any Guarantor under the
Amended and Restated Guarantee and Collateral Agreement.

 

-31-



--------------------------------------------------------------------------------

“Sponsor Note”: that certain $10,000,000 aggregate principal amount 15% junior
subordinated note of the Borrower due and payable to MEM Holdings, LLC (plus
approximately $1,900,000 of accrued interest as of the Original Closing Date).

 

“Sponsors”: (a) ABRY Broadcast Partners II, L.P., (b) ABRY Broadcast Partners
III, L.P. and (c) MEM Holdings, LLC.

 

“Subordinated Indebtedness”: (a) Indebtedness of any Loan Party under the Senior
Subordinated Note Documents, (b) Indebtedness of any Loan Party under any
Permitted Sponsor Subordinated Debt Agreement, (c) Indebtedness of any Loan
Party constituting unsecured Permitted Seller Debt, and (d) Indebtedness of any
Loan Party under any other subordinated Indebtedness of any type.

 

“Subordinated Indenture”: the Indenture pursuant to which any Subordinated
Indebtedness is issued.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person, provided that for the purposes of this Agreement, Muzak
Heart & Soul shall not constitute a “Subsidiary.” Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”: each Included Subsidiary of the Borrower other than any
Excluded Foreign Subsidiary and Muzak Finance.

 

“Supermajority Lenders”: at any time, the holders of more than 66 2/3% of (a)
until the Original Closing Date, the Revolving Commitments then in effect and
(b) thereafter, the Total Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.

 

“Tax Distributions”: distributions by the Borrower to Holdings as its sole
member and by Holdings to each of its members in respect of the tax liabilities
of such members arising out of such members’ ownership interests in the Borrower
or Holdings, as applicable, provided that, the amount of Tax Distributions in
respect of any fiscal year to which each such member shall be entitled shall be
such that, in the aggregate for such fiscal year and for all prior fiscal years,
such member has received an amount equal to the product of (i) the amount of
taxable income allocated to such member for such fiscal year and for all prior
fiscal years, reduced by the amount of taxable losses allocated to such member
for such fiscal year and for all prior fiscal years, and (ii) the effective
maximum combined marginal federal and Massachusetts state income tax rates
(after giving effect to any federal income tax deduction for such state income

 

-32-



--------------------------------------------------------------------------------

taxes) applicable to taxpayers resident in Massachusetts in respect of income
recognized during such fiscal year.

 

“Term B-1 Commitment”: as to any Term B-1 Lender, the obligation of such Lender,
if any, to make a Term B-1 Loan to the Borrower hereunder in a principal amount
not to exceed the amount set forth under the heading “Term B-1 Commitment” under
such Lender’s name on such Lender’s Addendum. The original amount of the Term
B-1 Commitment is $10,000,000.

 

“Term B-1 Lender”: each Lender that has a Term B-1 Commitment or that holds a
Term B-1 Loan.

 

“Term B-1 Loan”: as defined in Section 2.1.

 

“Term B-2 Commitment”: as to any Term B-2 Lender, the obligation of such Lender,
if any, to make a Term B-2 Loan to the Borrower hereunder in a principal amount
not to exceed the amount set forth under the heading “Term B-2 Commitment” under
such Lender’s name on such Lender’s Addendum. The original amount of the Term
B-2 Commitment is $25,000,000.

 

“Term B-2 Lender”: each Lender that has a Term B-2 Commitment or that holds a
Term B-2 Loan.

 

“Term B-2 Loan”: as defined in Section 2.1.

 

“Term Commitments”: collectively, the Term B-1 Commitment and the Term B-2
Commitment.

 

“Term Lender”: a Term B-1 Lender and/or a Term B-2 Lender, as applicable.

 

“Term Loan”: a Term B-1 Loan and/or a Term B-2 Loan, as applicable.

 

“Term Loan Termination Date”: November 20, 2008.

 

“Term Percentage”: as to any Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

 

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

-33-



--------------------------------------------------------------------------------

“Transferee”: any Assignee or Participant.

 

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

“United States”: the United States of America.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

“Yen” or “¥”: the lawful money of Japan.

 

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder).

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

-34-



--------------------------------------------------------------------------------

SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

 

2.1. Term Commitments. Subject to the terms and conditions hereof, (x) the
Initial Term B-1 Lender severally agrees to make a term B-1 loan (a “Term B-1
Loan”) to the Borrower on the Closing Date in an amount not to exceed the amount
of the Term B-1 Commitment of such Lender and (y) each Term B-2 Lender agrees to
make a term B-2 loan (a “Term B-2 Loan”) to the Borrower on the Closing Date in
an amount not to exceed the amount of its Term B-2 Commitment. The Term Loans
may from time to time be Eurodollar Loans or Base Rate Loans, as determined by
the Borrower, notice of which shall be provided to the Administrative Agent and
the Collateral Agent in accordance with Sections 2.2 and 4.3.

 

2.2. Procedure for Term Loan Borrowing . The Borrower shall give the
Administrative Agent and the Collateral Agent an irrevocable notice of borrowing
in the form of Exhibit L-1 hereto (which notice must be received by the
Administrative Agent and the Collateral Agent prior to 10:00 A.M., New York City
time, one Business Day prior to the anticipated Closing Date) requesting that
the Term Lenders make the Term Loans on the Closing Date and specifying the
amount to be borrowed. Upon receipt of such notice from the Borrower, the
Collateral Agent shall promptly notify each Term Lender thereof. Not later than
12:00 Noon, New York City time, on the Closing Date each Term Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Term Loan or Term Loans to be made by
such Lender. The Administrative Agent shall credit the account of the Borrower
on the books of such office of the Administrative Agent with the aggregate of
the amounts made available to the Administrative Agent by the Term Lenders in
immediately available funds.

 

2.3. Repayment of Term Loans. The Term Loans shall mature in ten (10)
consecutive quarterly installments, commencing on June 30, 2006 and payable on
the respective dates set forth below, each of which shall be in an amount equal
to such Lender’s Term Percentage multiplied by the percentage of the principal
amount of the Term Loans outstanding on the thirtieth day after the Closing Date
(after giving effect to any prepayment of Term Loans required under Section
4.2(d)), as set forth below opposite such installment payment date, and all
remaining principal amounts outstanding under the Term Loans shall be payable on
the Term Loan Termination Date:

 

Installment Payment Date

--------------------------------------------------------------------------------

   Percentage of Outstanding
Term Loans


--------------------------------------------------------------------------------

June 30, 2006

   0.25%

September 30, 2006

   0.25%

December 31, 2006

   0.25%

March 31, 2007

   0.25%

June 30, 2007

   0.25%

September 30, 2007

   0.25%

December 31, 2007

   0.25%

March 31, 2008

   0.25%

June 30, 2008

   0.25%

September 30, 2008

   0.25%

Term Loan Termination Date

   All remaining principal

 

-35-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Revolving Commitments are terminated prior
to the Revolving Termination Date, the Term Loans shall be immediately due and
payable on the date of such termination of the Revolving Commitments.

 

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

 

3.1. Revolving Commitments. Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower from time to time during the Revolving Commitment Period
in an aggregate principal amount at any one time outstanding which, when added
to such Lender’s Revolving Percentage of the L/C Obligations then outstanding,
does not exceed the amount of such Lender’s Revolving Commitment. During the
Revolving Commitment Period the Borrower may use the Revolving Commitments by
borrowing, prepaying and reborrowing the Revolving Loans in whole or in part,
all in accordance with the terms and conditions hereof. The Revolving Loans may
from time to time be Eurodollar Loans or Base Rate Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
3.2 and 4.3. The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.

 

3.2. Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent an
irrevocable notice of borrowing in the form of Exhibit L-2 hereto (which notice
must be received by the Administrative Agent prior to 12:00 Noon, New York City
time, (a) three Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Loans, or (b) one Business Day prior to the requested Borrowing
Date, in the case of Base Rate Loans) (provided that any such notice of a
borrowing of Base Rate Loans to finance payments required to be made pursuant to
Section 3.3 may be given not later than 10:00 A.M., New York City time, on the
date of the proposed borrowing), specifying (i) the amount and Type of Revolving
Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Revolving Loan and
the respective lengths of the initial Interest Period therefor. Any Revolving
Loans made on the Original Closing Date shall initially be Base Rate Loans and,
unless otherwise agreed by the Administrative Agent in its sole discretion, no
Revolving Loan may be made as, converted into or continued as a Eurodollar Loan
having an Interest Period in excess of one month prior to the date that is three
days after the Original Closing Date. Each borrowing under the Revolving
Commitments shall be in an amount equal to (x) in the case of

 

-36-



--------------------------------------------------------------------------------

Base Rate Loans, $500,000 or a whole multiple of $100,000 in excess thereof (or,
if the then aggregate Available Revolving Commitments are less than $500,000,
such lesser amount) and (y) in the case of Eurodollar Loans, $100,000 or a whole
multiple of $100,000 in excess thereof. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof. Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account of the Borrower on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent. Not more than $15,000,000 of Revolving Loans were made
on the Original Closing Date.

 

3.3. Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the Original Closing Date to the last day of the Revolving
Commitment Period, computed at the Commitment Fee Rate on the average daily
amount of the Available Revolving Commitment of such Lender during the period
for which payment is made, payable quarterly in arrears on the last day of each
March, June, September and December and on the Revolving Termination Date,
commencing on the first of such dates to occur after the Original Closing Date.
All such fees accrued and payable prior to the Closing Date have been paid.

 

(b) The Borrower has paid to the Administrative Agent the fees in the amounts
and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

 

(c) The Borrower has paid to Lehman Brothers Inc. and Bear, Stearns & Co. Inc.
(on behalf of itself and General Electric Capital Corporation) fees in the
amounts and on the dates previously agreed to in writing by the Borrower and
Lehman Brothers Inc. and Bear, Stearns & Co. Inc.

 

3.4. Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans made on the effective date
thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.

 

3.5. L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section

 

-37-



--------------------------------------------------------------------------------

3.8(a), agrees to issue letters of credit (“Letters of Credit”) for the account
of the Borrower on any Business Day during the Revolving Commitment Period in
such form as may be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, (i) the L/C Obligations would exceed
the L/C Commitment or the Foreign L/C Usage would exceed the Foreign L/C
Sublimit or (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero. Each Letter of Credit shall (i) be denominated in
Dollars or Yen; provided, however, that a Letter of Credit will only be issued
in Yen if, as of the proposed date of issuance of such Letter of Credit, the
Issuing Lender determines, in its reasonable judgment (which shall be binding on
all Revolving Lenders), that Yen are available in sufficient amount, at a
reasonable cost and are otherwise freely convertible and exchangeable into
Dollars, (ii) have a face amount of at least $50,000 or the Dollar Equivalent
thereof (unless otherwise agreed by the Issuing Lender) and (iii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is five Business Days prior to the Revolving Termination Date,
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above).

 

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

 

(c) Schedule 3.5(c) contains a description of all letters of credit issued by
any Lender pursuant to the Existing Credit Facility and which remained
outstanding on the Original Closing Date (collectively, the “Existing Letters of
Credit”) and sets forth, with respect to each such letter of credit, (i) the
name of the issuing lender, (ii) the letter of credit number, (iii) the stated
amount, (iv) the name of the beneficiary and (v) the expiry date. Each such
letter of credit, including any extension thereof, shall constitute a “Letter of
Credit” under, as defined in, and for all purposes of, this Agreement and shall
be deemed issued on the Original Closing Date.

 

(d) Dollar Equivalent Calculation. For purposes of determining the Total
Revolving Extensions of Credit and the L/C Obligations, Fleet National Bank
shall determine the Dollar Equivalent of all issued and outstanding Letters of
Credit denominated in Yen (a) on the date any such Letter of Credit is issued,
(b) on any date any such Letter of Credit is drawn on, (c) on any Borrowing
Date, (d) on the last Business Day of each Fiscal Quarter, (e) at any time a
Default or Event of Default shall have occurred and be continuing and (f) on any
other date designated by Fleet National Bank. Each Dollar Equivalent calculation
shall remain in effect until recalculated by Fleet National Bank. Fleet National
Bank shall promptly notify the Administrative Agent and the Borrower of each
calculation of the Dollar Equivalent.

 

3.6. Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information

 

-38-



--------------------------------------------------------------------------------

as the Issuing Lender may request. Upon receipt of any Application, the Issuing
Lender will notify the Administrative Agent of the amount, the currency, the
beneficiary and the requested expiration of the requested Letter of Credit, and
upon receipt of confirmation from the Administrative Agent that after giving
effect to the requested issuance, the Available Revolving Commitments would not
be less than zero, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower (with a
copy to the Administrative Agent) promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).

 

3.7. Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility on the
aggregate amount of the undrawn and unexpired amount of each Letter of Credit,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each L/C Fee Payment Date after the issuance date. In addition, the Borrower
shall pay to the Issuing Lender through the Administrative Agent for its own
account a fronting fee which shall accrue at a rate of 0.250% per annum on the
aggregate amount (calculated in Dollars using the Dollar Equivalent thereof in
the calculation) of the undrawn and unexpired amount of each Letter of Credit,
payable quarterly in arrears on each L/C Fee Payment Date after the Issuance
Date.

 

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender through the Administrative Agent for such normal and customary
costs and expenses as are incurred or charged by the Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.

 

3.8. L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued hereunder and the amount of each draft paid by
the Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay

 

-39-



--------------------------------------------------------------------------------

to the Administrative Agent upon demand of the Issuing Lender an amount equal to
such L/C Participant’s Revolving Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed. The Administrative Agent shall promptly
forward such amounts to the Issuing Lender.

 

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to Section
3.8(a) in respect of any unreimbursed portion of any payment made by the Issuing
Lender under any Letter of Credit is paid to the Administrative Agent for the
account of the Issuing Lender within three Business Days after the date such
payment is due, such L/C Participant shall pay to the Administrative Agent for
the account of the Issuing Lender on demand an amount equal to the product of
(i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any L/C Participant pursuant to Section 3.8(a) is not made available
to the Administrative Agent for the account of the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans under the Revolving Facility. A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.

 

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.8(a), the Administrative Agent or the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise, including proceeds of collateral
applied thereto by the Issuing Lender), or any payment of interest on account
thereof, the Administrative Agent or the Issuing Lender, as the case may be,
will distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Administrative
Agent or the Issuing Lender, as the case may be, shall be required to be
returned by the Administrative Agent or the Issuing Lender, such L/C Participant
shall return to the Administrative Agent for the account of the Issuing Lender
the portion thereof previously distributed by the Administrative Agent or the
Issuing Lender, as the case may be, to it.

 

3.9. Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
the Issuing Lender on the Business Day next succeeding the Business Day on which
the Issuing Lender notifies the Borrower of the date and amount of a draft
presented under any Letter of Credit and paid by the Issuing Lender for the
amount of (a) such draft so paid and (b) any taxes, fees, charges or other costs
or expenses incurred by the Issuing Lender in connection with such payment. Each
such payment shall be made to the Issuing Lender at its address for notices
referred to herein in Dollars and in immediately available funds. Interest shall
be payable on any

 

-40-



--------------------------------------------------------------------------------

such amounts from the date on which the relevant draft is paid until payment in
full at the rate set forth in (i) until the Business Day next succeeding the
date of the relevant notice, Section 4.5(b) and (ii) thereafter, Section 4.5(c).
Each drawing under any Letter of Credit shall (unless an event of the type
described in clause (i) or (ii) of Section 9(f) shall have occurred and be
continuing with respect to the Borrower, in which case the procedures specified
in Section 3.8 for funding by L/C Participants shall apply) constitute a request
by the Borrower to the Administrative Agent for a borrowing pursuant to Section
3.2 of Base Rate Loans in the amount of such drawing. The Borrowing Date with
respect to such borrowing shall be the first date on which a borrowing of
Revolving Loans could be made, pursuant to Section 3.2, if the Administrative
Agent had received a notice of such borrowing at the time the Administrative
Agent receives notice from the Issuing Lender of such drawing under such Letter
of Credit.

 

3.10. Obligations Absolute. The Borrower’s obligations under Section 3.9 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.9 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct and in accordance with the standards
of care specified in the Uniform Commercial Code of the State of New York, shall
be binding on the Borrower and shall not result in any liability of the Issuing
Lender to the Borrower.

 

3.11. Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

 

-41-



--------------------------------------------------------------------------------

3.12. Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

 

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

 

4.1. Optional Prepayments. (a) Subject to clause (b) below, the Borrower may at
any time and from time to time prepay the Loans, in whole or in part, without
premium or penalty, upon irrevocable notice delivered to the Administrative
Agent and the Collateral Agent no later than 11:00 A.M., New York City time,
three Business Days prior thereto, in the case of Eurodollar Loans, and no later
than 11:00 A.M., New York City time, one Business Day prior thereto, in the case
of Base Rate Loans, which notice shall specify the date and amount of prepayment
and whether the prepayment is of Eurodollar Loans or Base Rate Loans; provided
that if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 4.11. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given and the borrowing pursuant to such notice has been made,
the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
Base Rate Loans) accrued interest to such date on the amount prepaid. Partial
prepayments of Revolving Loans shall be in an aggregate principal amount of
$500,000 and whole multiples of $100,000 in excess thereof and partial
prepayments of Term Loans shall be in an aggregate principal amount of
$1,000,000 and whole multiples of $1,000,000 in excess thereof.

 

(b) Each optional prepayment of Term B-1 Loans pursuant to Section 4.1(a) during
the periods set forth below shall be accompanied by the prepayment premium,
except to the extent such Term B-1 Loans are held by the Initial Term B-1 Lender
(expressed as a percentage of the principal amount being prepaid) set forth
opposite the applicable period below:

 

Period

--------------------------------------------------------------------------------

   Prepayment Premium


--------------------------------------------------------------------------------

 

Closing Date – May 9, 2005

   2.0 %

May 10, 2005 – May 9, 2006

   1.0 %

 

; provided that the Borrower shall provide at least five (5) Business Days’
notice to the Administrative Agent and the Collateral Agent.

 

4.2. Mandatory Prepayments and Commitment Reductions. (a) If any Indebtedness
shall be issued or incurred by any Group Member other than Excluded
Indebtedness, an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied on the date of such incurrence toward the prepayment of the Term Loans
and to the reduction of the Revolving Commitments (in the case of any reduction
of the Revolving Commitments, by an amount equal to

 

-42-



--------------------------------------------------------------------------------

100% of such Net Cash Proceeds not otherwise applied to prepay the Term Loans),
in accordance with Section 4.2(c).

 

(b) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof on the date or dates of receipt of such Net Cash
Proceeds, 100% of such Net Cash Proceeds shall be applied on such date toward
the prepayment of the Term Loans and the reduction of the Revolving Commitments
(in the case of any reduction of the Revolving Commitments, by an amount equal
to 25% of such Net Cash Proceeds not otherwise applied to prepay the Term
Loans), in accordance with Section 4.2(c). If Borrower delivers a Reinvestment
Notice in respect of all or a specified portion of the Net Cash Proceeds, then
(i) 100% of any portion of the Net Cash Proceeds received and not covered by
such Reinvestment Notice shall be applied on the date of receipt of such Net
Cash Proceeds toward prepayment of the Term Loans and the reduction of the
Revolving Commitments (in the case of any reduction of the Revolving
Commitments, by an amount equal to 25% of such Net Cash Proceeds not covered by
such Reinvestment Notice and not otherwise applied to prepay the Term Loans), in
accordance with in Section 4.2(c) and (ii) 100% of the Reinvestment Prepayment
Amount shall be applied on the Reinvestment Prepayment Date toward prepayment of
the Term Loans and reduction of the Revolving Commitments (in the case of any
reduction of the Revolving Commitments, by an amount equal to 25% of such
Reinvestment Prepayment Amount not otherwise applied to prepay the Term Loans),
in accordance with Section 4.2(c).

 

(c) Amounts to be applied in connection with prepayments and Revolving
Commitment reductions made pursuant to clause (a) or (b) of this Section 4.2
shall be applied, first, to the prepayment of the Term Loans until the Term
Loans have been paid in full and, second, to reduce permanently the Revolving
Commitments to the extent provided for in clause (a) and (b) above, as
applicable. Any such reduction of the Revolving Commitments shall be accompanied
by prepayment of the Revolving Loans to the extent, if any, that the Total
Revolving Extensions of Credit exceed the amount of the Total Revolving
Commitments as so reduced; provided that if the aggregate principal amount of
Revolving Loans then outstanding is less than the amount of such excess (because
L/C Obligations constitute a portion thereof), the Borrower shall, to the extent
of the balance of such excess, replace outstanding Letters of Credit and/or
deposit an amount in cash in a cash collateral account established with the
Collateral Agent for the benefit of the Lenders on terms and conditions
reasonably satisfactory to the Administrative Agent. The application of any
prepayment pursuant to clause (a) or (b) of this Section 4.2 shall be made,
first, to Base Rate Loans and, second, to Eurodollar Loans. Each prepayment of
the Loans under clause (a) or (b) of this Section 4.2 (except in the case of
Revolving Loans that are Base Rate Loans) shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid. With respect to
any mandatory prepayment, any Term Lender may elect in writing within two
Business Days’ of receipt of notice of such prepayment from the Administrative
Agent, to not have such prepayment applied to all or any portion of such Term
Lender’s Term Loans; provided that to the extent such Term Lender so elects, it
shall also specify in a written notice that, to the extent any other Term Lender
refuses the application of any mandatory

 

-43-



--------------------------------------------------------------------------------

prepayment, whether it shall not accept any additional prepayment resulting
therefrom or the extent to which it shall accept such mandatory prepayment. To
the extent such mandatory prepayment shall have been first offered to each Term
Lender (it being understood that in so doing, the Borrower shall have complied
with its obligation to the Term Lenders set forth in this Section 4.2(c)),
thereafter, so long as the Revolving Commitments are outstanding, any remaining
prepayment amount shall be applied to repay outstanding Revolving Loans.

 

(d) If on the thirtieth calendar day after the Closing Date (the “Remaining
Proceeds Repayment Date”), any proceeds from borrowings under the Term Loans
have not been applied to repay Holdings Notes (and to pay any accrued and unpaid
cash interest thereon and related fees and expenses) as contemplated by Section
5.16 and in accordance with the Amended and Restated Guarantee and Collateral
Agreement (such proceeds, the “Remaining Proceeds”), an amount equal to 100% of
the Remaining Proceeds shall be applied on the Remaining Proceeds Repayment
Date, toward the prepayment of the Term Loans in accordance with this Section
4.2(d). Remaining Proceeds shall be applied, first, except as described below,
to the prepayment of the Term B-2 Loans until the Term B-2 Loans have been paid
in full and, second, to prepayment of Term B-1 Loans until the Term B-1 Loans
have been paid in full; provided that notwithstanding the foregoing, for so long
as the Initial Term B-1 Lender shall hold any Term B-1 Loans, prior to the
application of such Remaining Proceeds to prepay Term B-2 Loans as described in
first clause above, such Remaining Proceeds shall be applied to prepay Term B-1
Loans held by the Initial Term B-1 Lender. Each prepayment of the Loans under
this Section 4.2 shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

 

4.3. Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election in the form of
Exhibit M hereto no later than 11:00 A.M., New York City time, on the Business
Day preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert Base Rate
Loans to Eurodollar Loans by giving the Administrative Agent prior irrevocable
notice of such election no later than 11:00 A.M., New York City time, on the
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no Base Rate
Loan under a particular Facility may be converted into a Eurodollar Loan when
any Event of Default has occurred and is continuing and the Administrative Agent
or the Majority Facility Lenders in respect of such Facility have determined in
its or their sole discretion not to permit such conversions. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility may be continued as such when any

 

-44-



--------------------------------------------------------------------------------

Event of Default has occurred and is continuing and the Administrative Agent has
or the Majority Facility Lenders in respect of such Facility have determined in
its or their sole discretion not to permit such continuations, and provided,
further, that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
Base Rate Loans on the last day of such then expiring Interest Period. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

 

4.4. Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that, (a)
after giving effect thereto, the aggregate principal amount of the Eurodollar
Loans comprising each Eurodollar Tranche shall be equal to $500,000 or a whole
multiple of $100,000 in excess thereof and (b) no more than twenty-two (22)
Eurodollar Tranches shall be outstanding at any one time.

 

4.5. Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

 

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to Base
Rate Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of
any interest payable on any Loan or Reimbursement Obligation or any commitment
fee or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to Base Rate
Loans under the relevant Facility plus 2% (or, in the case of any such other
amounts that do not relate to a particular Facility, the rate then applicable to
Base Rate Loans under the Revolving Facility plus 2%), in each case, with
respect to clauses (i) and (ii) above, from the date of such non-payment until
such amount is paid in full (as well after as before judgment).

 

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 

4.6. Computation of Interest and Fees. Interest and fees payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed,
except that,

 

-45-



--------------------------------------------------------------------------------

with respect to Base Rate Loans the rate of interest on which is calculated on
the basis of the Prime Rate, the interest thereon shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of each determination of a Eurodollar Rate.
Any change in the interest rate on a Loan resulting from a change in the Base
Rate or the Eurocurrency Reserve Requirements shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate. Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 4.5(a).

 

4.7. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then-current
Interest Period, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans under the relevant Facility
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans under the relevant Facility to Eurodollar Loans.

 

4.8. Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the Term Percentages or Revolving Percentages, as the case may be,
of the relevant Lenders.

 

-46-



--------------------------------------------------------------------------------

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders (except as provided in Sections 4.2(c) and (d)). Amounts prepaid on
account of the Term Loans may not be reborrowed.

 

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

 

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to Base Rate Loans under
the Facility, on demand, from the Borrower.

 

-47-



--------------------------------------------------------------------------------

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 

4.9. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the Original Closing Date, in the case of a Revolving Lender, and the date
hereof, in the case of a Term Lender:

 

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 4.10 and
changes in the rate of tax on the overall net income of such Lender);

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

 

(iii) shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent and the Collateral
Agent (and in the case of the Collateral Agent only, if and for so long as the
Minimum Condition is satisfied)) of the event by reason of which it has become
so entitled.

 

-48-



--------------------------------------------------------------------------------

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the Original Closing Date, in the case of a Revolving Lender, and the date
hereof, in the case of a Term Lender, shall have the effect of reducing the rate
of return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, after submission
by such Lender to the Borrower (with a copy to the Administrative Agent and the
Collateral Agent (and in the case of the Collateral Agent only, if and for so
long as the Minimum Condition is satisfied)) of a written request therefor, the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such corporation for such reduction.

 

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative Agent
and the Collateral Agent (and in the case of the Collateral Agent only, if and
for so long as the Minimum Condition is satisfied)) shall be conclusive in the
absence of manifest error. Notwithstanding anything to the contrary in this
Section, the Borrower shall not be required to compensate a Lender pursuant to
this Section for any amounts incurred more than six months prior to the date
that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such six-month period shall be extended to
include the period of such retroactive effect. The obligations of the Borrower
pursuant to this Section shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

4.10. Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on any Agent or any Lender as a result of a present or former connection between
such Agent or such Lender and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from such Agent or such
Lender having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document). If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to any Agent or any Lender hereunder, the amounts so
payable to such Agent or such Lender shall be increased to the extent necessary
to yield to such Agent or such

 

-49-



--------------------------------------------------------------------------------

Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent and the Collateral Agent (and in the case of the Collateral Agent only, if
and for so long as the Minimum Condition is satisfied) for its own account or
for the account of the relevant Agent or Lender, as the case may be, a certified
copy of an original official receipt received by the Borrower showing payment
thereof. If the Borrower fails to pay any Non-Excluded Taxes or Other Taxes when
due to the appropriate taxing authority or fails to remit to the Administrative
Agent the required receipts or other required documentary evidence, the Borrower
shall indemnify the Agents and the Lenders for any incremental taxes, interest
or penalties that may become payable by any Agent or any Lender as a result of
any such failure.

 

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent and the Collateral Agent (and in the case
of the Collateral Agent only, if and for so long as the Minimum Condition is
satisfied) (or, in the case of a Participant, to the Lender from which the
related participation shall have been purchased) two copies of either U.S.
Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit G and a Form W-8BEN,
or any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from U.S.
federal withholding tax on all payments by the Borrower under this Agreement and
the other Loan Documents. Such forms shall be delivered by each Non-U.S. Lender
on or before the date it becomes a party to this Agreement (or, in the case of
any Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender

 

-50-



--------------------------------------------------------------------------------

shall not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

 

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent and the Collateral Agent (and in the case of the Collateral
Agent only, if and for so long as the Minimum Condition is satisfied)), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate; provided that such Lender is legally entitled to complete,
execute and deliver such documentation and in such Lender’s judgment such
completion, execution or submission would not materially prejudice the legal
position of such Lender.

 

(f) If the Administrative Agent, the Collateral Agent or any Lender determines,
in its sole discretion, that it has received a refund of any Non-Excluded Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 4.10, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 4.10 with respect to the Non-Excluded Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of such Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of such Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Agent or such Lender in
the event such Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.

 

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

4.11. Indemnity. The Borrower agrees to indemnify the Agents and the Lenders
(including their affiliates and their respective officers, directors, employees,
advisors and agents) and to hold the Agents and the Lenders harmless from any
loss or expense that such Agents or Lenders may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period

 

-51-



--------------------------------------------------------------------------------

with respect thereto. Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Agent or Lender) that would have accrued to such Agent or
Lender on such amount by placing such amount on deposit for a comparable period
with leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Agent
or Lender shall be conclusive in the absence of manifest error; provided, that
such default arising pursuant to clauses (a) and (b) above shall be cured upon
payment by the Borrower of such amounts set forth in such certificate. This
covenant shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

4.12. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 4.9 or 4.10(a) with respect to
such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 4.9
or 4.10(a).

 

4.13. Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section 4.9
or 4.10(a), (b) defaults in its obligation to make Loans hereunder, with a
replacement financial institution or (c) withholds its consent in connection
with any proposed amendment, modification, termination, waiver or consent with
respect to any of the provisions hereof as contemplated by Section 11.1, where
the consent of the Required Lenders would have been obtained but the consent of
one or more of such other Lenders whose consent is required shall not have been
obtained; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 4.12 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 4.9 or 4.10(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 4.11 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, if such replacement
financial institution will be a Revolving Lender, (vii) the replaced

 

-52-



--------------------------------------------------------------------------------

Lender shall be obligated to make such replacement in accordance with the
provisions of Section 11.6 (provided that the Borrower shall be obligated to pay
the registration and processing fee referred to therein), (viii) until such time
as such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 4.9 or 4.10(a), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent, the Collateral Agent or any
other Lender shall have against the replaced Lender.

 

4.14. Evidence of Debt. (a) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing indebtedness of the Borrower to
such Lender resulting from each Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

 

(b) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 11.6(b)(iv), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder
and any Note evidencing such Loan, the Type of such Loan and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

 

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 4.14(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

 

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans or Revolving Loans, as the case
may be, of such Lender, substantially in the forms of Exhibit H-1, H-2 or H-3,
respectively, with appropriate insertions as to date and principal amount.

 

4.15. Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest

 

-53-



--------------------------------------------------------------------------------

Period with respect thereto, the Borrower shall pay to such Lender such amounts,
if any, as may be required pursuant to Section 4.11.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, Holdings and the
Borrower hereby jointly and severally represent and warrant to each Agent and
each Lender that:

 

5.1. Financial Condition. (a) The unaudited pro forma consolidated balance
sheets of each of Holdings and the Borrower and their respective consolidated
Subsidiaries as of March 31, 2003 (the “Pro Forma Balance Sheets”), copies of
which have heretofore been furnished to each Lender, have been prepared giving
effect (as if such events had occurred on such date) to (i) the Loans to be made
and the Senior Notes to be issued on the Original Closing Date and the use of
proceeds thereof and (ii) the payment of fees and expenses in connection with
the foregoing. The Pro Forma Balance Sheets have been prepared based on the best
information available to Holdings and the Borrower as of the date of delivery
thereof, and present fairly on a Pro Forma Basis the estimated financial
position of Holdings and the Borrower and their respective consolidated
Subsidiaries as of March 31, 2003, assuming that the events specified in the
preceding sentence had actually occurred as of such date.

 

(b) The audited consolidated balance sheets of each of Holdings and the Borrower
as of December 31, 2003, December 31, 2002 and December 31, 2001, and the
related consolidated statements of income and of cash flows for the fiscal years
ended on such dates, reported on by and accompanied by unqualified reports from
PricewaterhouseCoopers LLP, present fairly the consolidated financial condition
of Holdings and the Borrower as of such dates, and the consolidated results of
their respective operations and consolidated cash flows for the respective
fiscal years then ended. The unaudited consolidated balance sheets of each of
Holdings and the Borrower as of March 31, 2004, and the related unaudited
consolidated statements of income and cash flows for the three-month period
ended on such date, present fairly the consolidated financial condition of each
of Holdings and the Borrower as of such date, and the consolidated results of
their respective operations and consolidated cash flows for the three-month
period then ended (subject to normal year-end audit adjustments). All such
financial statements, including the related schedules and notes thereto (if
any), have been prepared in accordance with GAAP applied consistently throughout
the periods involved (except as approved by the aforementioned firm of
accountants and disclosed therein and subject in the case of unaudited financial
statements to the absence of footnote disclosure). No Group Member has any
material Guarantee Obligations, contingent liabilities, liabilities for taxes,
any long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial statements referred to in this paragraph. During the period from
December 31, 2002 to and including the date hereof there has been no Disposition
by Holdings or the Borrower

 

-54-



--------------------------------------------------------------------------------

or any of their respective Subsidiaries of any material part of its business or
property other than the CCTV Sale.

 

5.2. No Change. Since December 31, 2002, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

 

5.3. Corporate Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization (except as of the Original Closing Date only,
to the extent such failure to be in good standing could not reasonably be
determined to have a Material Adverse Effect), (b) has the requisite power and
authority, and all material licenses, permits and authorizations, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except in jurisdictions where the failure to be so qualified or in good standing
has not had, and could not reasonably be expected to have, a Material Adverse
Effect, and (d) is in compliance with all Requirements of Law except to the
extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.4. Power; Authorization; Enforceable Obligations. Each Loan Party has the
requisite power and authority to enter into, deliver and perform the Loan
Documents to which it is a party, to carry out the transactions contemplated
thereby and, in the case of the Borrower, to obtain extensions of credit
hereunder. Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and, in the case of the Borrower, to authorize the extensions of credit on the
terms and conditions of this Agreement. No consent or authorization of, filing
with, notice to or other act by or in respect of any Governmental Authority or
any other Person is required in connection with the transactions contemplated
hereby and the extensions of credit hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (i) consents, authorizations, filings and notices described in
Schedule 5.4, which consents, authorizations, filings and notices have been
obtained or made and are in full force and effect and (ii) the filings referred
to in Section 5.19. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party that is a party thereto. This Agreement constitutes,
and each other Loan Document upon execution will constitute, a legal, valid and
binding obligation of each Loan Party that is a party thereto, enforceable
against each such Loan Party in accordance with its respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

5.5. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual

 

-55-



--------------------------------------------------------------------------------

Obligation of any Group Member that is a party thereto, except as could not
reasonably be expected to have a Material Adverse Effect, and will not result
in, or require, the creation or imposition of any Lien on any of its properties
or revenues pursuant to any Requirement of Law or any such Contractual
Obligation (other than the Liens created by the Security Documents).

 

5.6. Litigation. Except as set forth on Schedule 5.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of Holdings or the Borrower,
threatened by or against any Group Member or against any of its properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

 

5.7. No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

 

5.8. Ownership of Property; Liens. Each Group Member has good, sufficient and
legal title in fee simple to, or a valid leasehold interest in, all its real
property, and good title to, or a valid leasehold interest in, all its other
property, and none of such property is subject to any Lien except as permitted
by Section 8.3 and, in the case of each Mortgaged Property, except as set forth
in the title insurance policy delivered on the Original Closing Date with
respect to such Mortgaged Property.

 

5.9. Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted; except as set forth on Schedule 5.9, no material claim has been
asserted and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does Holdings or the Borrower know of any valid basis for any such
claim; and to the knowledge of Holdings and the Borrower, the use of
Intellectual Property by each Group Member does not infringe on the rights of
any Person in any manner that could reasonably be expected to have a Material
Adverse Effect.

 

5.10. Taxes. Each Group Member has filed or caused to be filed all Federal,
state and other material tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of that are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of Holdings, the Borrower or its
Subsidiaries, as the case may be); no tax Lien has been filed, and, to the
knowledge of Holdings and the Borrower, no claim is being asserted, with respect
to any such tax, fee or other charge.

 

5.11. Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “buying” or “carrying” any
“margin stock”

 

-56-



--------------------------------------------------------------------------------

within the respective meanings of each of the quoted terms under Regulation U as
now and from time to time hereafter in effect or for any purpose that violates
the provisions of the Regulations of the Board. If requested by any Lender, the
Administrative Agent or the Collateral Agent, Holdings and the Borrower will
furnish to the Administrative Agent, the Collateral Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U.

 

5.12. Labor Matters. Except as set forth on Schedule 5.12, and except as, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:
(a) there are no strikes or other labor disputes against any Group Member
pending or, to the knowledge of Holdings or the Borrower, threatened; (b) hours
worked by and payment made to employees of each Group Member have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters; and (c) all payments due from any Group Member on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant Group Member.

 

5.13. ERISA. Except as, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, (a) neither a Reportable Event
nor an “accumulated funding deficiency” (within the meaning of Section 412 of
the Code or Section 302 of ERISA) has occurred during the five-year period prior
to the date on which this representation is made or deemed made with respect to
any Plan, (b) each Plan has complied in all respects with the applicable
provisions of ERISA and the Code, (c) no termination of a Single Employer Plan
has occurred, and (d) all contributions required to be made to Multiemployer
Plans by the Borrower or any Commonly Controlled Entity have been made. No Lien
in favor of the PBGC or a Plan has arisen during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither Holdings nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and neither Holdings nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent where such Reorganization or Insolvency could
reasonably be expected to result in a Material Adverse Effect.

 

5.14. Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

 

-57-



--------------------------------------------------------------------------------

5.15. Subsidiaries. (a) Schedule 5.15 sets forth the name and jurisdiction of
incorporation of each Subsidiary and, as to each such Subsidiary, the percentage
of each class of Capital Stock owned by any Loan Party and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary, except as created by the Loan Documents, in each
case as of the Original Closing Date. The Borrower shall from time to time from
and after the Original Closing Date update Schedule 5.15 as necessary for this
representation and warranty to continue to be accurate.

 

5.16. Use of Proceeds; Funding of Proceeds Collateral Account. The proceeds of
the Revolving Loans made on the Original Closing Date, together with the net
proceeds of the Senior Notes, were used to repay in full the Existing Credit
Facility and the Sponsor Note, to repurchase Holdings Notes and to pay related
fees and expenses, and the proceeds of Revolving Loans made thereafter shall be
used, together with the proceeds of the Letters of Credit, for working capital
needs, for general corporate purposes of the Borrower and its Subsidiaries in
the ordinary course of business, including Capital Expenditures and Permitted
Acquisitions to the extent permitted by Sections 8.7 and 8.8, respectively, and
to make Permitted Repurchases of Holdings Notes as provided in Section 8.6(o).

 

The proceeds of all Term Loans will be utilized to redeem, defease or otherwise
retire all or a portion of the Holdings Notes at a weighted average purchase
price not to exceed 106.5% (the “Premium Cap”) of the principal amount at
maturity thereof plus accrued and unpaid cash interest thereon, if any, and to
pay fees and expenses related to the Refinancing Transaction (a “Permitted
Use”), in each case, on or prior to the thirtieth calendar day after the Closing
Date, and if not so applied, to prepay the Term Loans as provided in Section
4.2(d). On the Closing Date, the full amount of the Term Loans shall be provided
to the Borrower to be applied for a Permitted Use. During the period from and
including the Closing Date through and including May 14, 2004, the Borrower
shall deliver an Officer’s Certificate to the Administrative Agent promptly upon
the application of proceeds of the Term Loans for a Permitted Use during such
period. Such Officer’s Certificate shall be in substantially the form of Exhibit
O hereto. To the extent that any proceeds of the Term Loans are not applied for
a Permitted Use by the end of the fifth Business Day after the date of release
to the Borrower, such proceeds shall be deposited into the Proceeds Collateral
Account pursuant to Section 7.1 of the Amended and Restated Guarantee and
Collateral Agreement, and thereafter such proceeds may only be released for a
Permitted Use as provided for in such Section 7.1 of the Amended and Restated
Guarantee and Collateral Agreement.

 

5.17. Environmental Matters. (a) The facilities and properties owned, leased or
operated by any Group Member (the “Properties”) do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or give rise to liability under, any Environmental

 

-58-



--------------------------------------------------------------------------------

Law, except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

(b) No Group Member has received or is aware of any written notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does Holdings or the Borrower have knowledge or reason to believe that any
such notice will be received or is being threatened, except as, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that give rise to
liability under, any applicable Environmental Law, except as, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

(d) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings or the Borrower, threatened, with respect to
liabilities arising under any Environmental Law to which any Group Member is or
will be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, outstanding under any Environmental Law with respect to
the Properties or the Business, except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

(e) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws, except as, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

(f) The Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, except for such non-compliance as could not reasonably be
expected to have a Material Adverse Effect.

 

(g) No Group Member has contractually or by operation of law assumed any
liability of any other Person under Environmental Laws, except as, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

(h) This Section 5.17 sets forth the sole representations and warranties of
Holdings and the Borrower with respect to liabilities and compliance with all
applicable Environmental Laws, except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

 

-59-



--------------------------------------------------------------------------------

5.18. Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent, the Collateral Agent or the Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished, any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not misleading. The projections and pro forma financial
information contained in the materials referenced above were, when prepared,
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. As of the date hereof, the representations and
warranties of each Group Member contained in the Senior Note Documents are true
and correct in all material respects. There is no fact known to any Loan Party
that could reasonably be expected to have a Material Adverse Effect that has not
been expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent,
the Collateral Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.

 

5.19. Security Documents. (a) The Amended and Restated Guarantee and Collateral
Agreement is effective to create in favor of the Collateral Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral described therein and proceeds thereof, subject to the
following sentence. In the case of the Pledged Stock described in the Amended
and Restated Guarantee and Collateral Agreement, when stock certificates
representing such Pledged Stock are delivered to the Collateral Agent, and in
the case of the other Collateral described in the Amended and Restated Guarantee
and Collateral Agreement, when financing statements and other filings in
appropriate form are filed in the offices specified on Schedule 5.19(a), the
Amended and Restated Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in (if and to the extent that a
security interest may be so perfected under applicable laws by so filing at the
offices specified on Schedule 5.19(a)), all right, title and interest of the
Loan Parties in such Collateral and the proceeds thereof, as security for the
Obligations (as defined in the Amended and Restated Guarantee and Collateral
Agreement), in each case prior and superior in right to any other Person
(except, in the case of Collateral, Liens permitted by Section 8.3).

 

(b) Each of the Mortgages is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgages are filed in the offices specified on Schedule 5.19(b), each
such Mortgage shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, as security for the Obligations (as defined
in the relevant Mortgage), in each case prior and superior in right to any other
Person. Schedule 1.1(a) lists, as of the

 

-60-



--------------------------------------------------------------------------------

Original Closing Date, each parcel of owned real property and each leasehold
interest in real property located in the United States and held by the Borrower
or any of its Subsidiaries that has a value, in the reasonable opinion of the
Borrower, in excess of $500,000.

 

5.20. Solvency. The Borrower, individually, and the Loan Parties, taken as a
whole, and after giving effect to the incurrence of all Indebtedness and
obligations being incurred in connection herewith and therewith will be and will
continue to be, Solvent.

 

5.21. Senior Indebtedness. The Obligations constitute “Senior Indebtedness” and
“Designated Senior Indebtedness” of the Borrower under and as defined in the
Senior Subordinated Note Indenture. The obligations of Holdings and each
Subsidiary Guarantor under the Amended and Restated Guarantee and Collateral
Agreement constitute “Guarantor Senior Indebtedness” of Holdings and such
Subsidiary Guarantor under and as defined in the Senior Subordinated Note
Indenture.

 

5.22. Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968.

 

5.23. Certain Documents. The Borrower has delivered to the Administrative Agent
a complete and correct copy of the Senior Note Documents, the Holdings Note
Documents, the Senior Subordinated Note Documents and the Permitted Sponsor
Subordinated Debt Agreements, if any, and in each case, any amendments,
supplements or modifications with respect to any of the foregoing.

 

5.24. Holdings. On the Original Closing Date, Holdings (a) was the owner of all
of the outstanding Capital Stock of the Borrower and has not created or suffered
to exist any Lien upon any property or assets owned by it, including, without
limitation, the Capital Stock of the Borrower, other than the Liens created
under the Security Documents and (b) was not engaged in any business or activity
and does not own any assets or property other than the Capital Stock of the
Borrower and Muzak Holdings Finance and performing its obligations under the
Related Agreements and Additional Related Agreements to which it is a party.

 

SECTION 6. CONDITIONS PRECEDENT

 

6.1.A Conditions to Extensions of Credit on the Original Closing Date. The
following conditions precedent were satisfied (or waived) on the Original
Closing Date in connection with the agreement of each Lender to make the initial
extension of credit requested to be made by it on the Original Closing Date:

 

(a) Loan Documents. The Administrative Agent received (i) the Original Credit
Agreement, or, in the case of the Revolving Lenders, an Addendum, executed and
delivered by each Agent, Holdings, the Borrower and each Person that was a
Lender as of

 

-61-



--------------------------------------------------------------------------------

the Original Closing Date and (ii) the Guarantee and Collateral Agreement,
executed and delivered by Holdings, the Borrower and each Subsidiary Guarantor.

 

(b) Existing Credit Facility; Senior Notes. The following transactions were
consummated on the Original Closing Date, in each case on terms and conditions
reasonably satisfactory to each Agent and each Lender:

 

(i) the Borrower received at least $218,869,000 in net cash proceeds (net of
original issue discount) from the issuance of the Senior Notes on terms and
conditions reasonably satisfactory to the Joint Lead Arrangers and each of the
Lenders; and

 

(ii) the Administrative Agent received evidence that the Existing Credit
Facility was terminated and all amounts thereunder had been paid in full and
arrangements had been made for the termination of all Liens granted in
connection therewith, in each case on terms and conditions reasonably
satisfactory to the Joint Lead Arrangers and each of the Lenders.

 

(c) Pro Forma Balance Sheet; Financial Statements. The Lenders received (i) the
Pro Forma Balance Sheets, (ii) audited consolidated financial statements of
Holdings and the Borrower for the 2002 and 2001 fiscal years and (iii) unaudited
interim consolidated financial statements of Holdings and the Borrower for each
quarterly period ended subsequent to the date of the latest applicable financial
statements delivered pursuant to clause (ii) of this paragraph as to which such
financial statements were available, and such financial statements did not, in
the reasonable judgment of the Lenders, reflect any material adverse change in
the consolidated financial condition of Holdings and the Borrower as reflected
in such financial statements or projections provided to the Lenders.

 

(d) Approvals. All governmental and third party approvals (including landlords’
and other consents) necessary or, in the reasonable discretion of the
Administrative Agent, advisable in connection with the transactions contemplated
hereby, and the continuing operations of the Group Members and the transactions
contemplated hereby were obtained and were in full force and effect.

 

(e) Lien Searches. The Administrative Agent received and was reasonably
satisfied with the results of a lien search in each of the state and county
jurisdictions where assets of the Loan Parties were located and where any Loan
Party’s principal place of business was located, and such search revealed no
liens on any of the assets of the Loan Parties except for liens permitted by
Section 8.3 or discharged on or prior to the Original Closing Date pursuant to
documentation reasonably satisfactory to the Administrative Agent.

 

(f) Fees and Expenses. The Lenders and the Agents received all fees required to
be paid, and all expenses for which invoices had been presented (including the
reasonable

 

-62-



--------------------------------------------------------------------------------

fees and expenses of legal counsel), in each case, required to have been paid
pursuant to the Original Credit Agreement on or before the Original Closing
Date. All such amounts were paid with proceeds of Revolving Loans made on the
Original Closing Date and were reflected in the funding instructions given by
the Borrower to the Administrative Agent on or before the Original Closing Date.

 

(g) Closing Certificate. The Administrative Agent received (i) a certificate of
each Loan Party, dated the Original Closing Date, substantially in the form of
Exhibit C to the Original Credit Agreement, with appropriate insertions and
attachments, including the certificate of incorporation or formation of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party, and (ii) a long form good standing certificate
for each Loan Party from its jurisdiction of organization.

 

(h) Legal Opinions. The Administrative Agent received the executed legal opinion
of Kirkland & Ellis, counsel to Holdings, the Borrower and their respective
Subsidiaries, substantially in the form of Exhibit F-1 to the Original Credit
Agreement. Such legal opinion covered such other matters incident to the
transactions contemplated by the Original Credit Agreement as the Administrative
Agent reasonably required.

 

(i) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
received (i) the certificates representing the shares of Capital Stock pledged
pursuant to the Guarantee and Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Administrative Agent pursuant to the Guarantee and Collateral Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

 

(j) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 8.3), was in proper form for filing,
registration or recordation.

 

(k) Mortgages, etc. (i) The Administrative Agent received a Mortgage with
respect to each owned Mortgaged Property set forth on Schedule 1.1 to the
Original Credit Agreement, executed and delivered by a duly authorized officer
of each party thereto.

 

(ii) The Administrative Agent received, and the title insurance company issuing
the policy referred to in clause (iii) below received, any maps or plats of an
as-built survey of the sites of the owned Mortgaged Properties set forth on
Schedule 1.1 to the Original Credit Agreement then in the Borrower’s possession.

 

-63-



--------------------------------------------------------------------------------

(iii) The Administrative Agent received in respect of each owned Mortgaged
Property set forth on Schedule 1.1 to the Original Credit Agreement a
mortgagee’s title insurance policy (or policies) or marked up unconditional
binder for such insurance. Each such policy (A) was in an amount reasonably
satisfactory to the Administrative Agent; (B) was issued at ordinary rates; (C)
insured that the Mortgage insured thereby created a valid first Lien on such
owned Mortgaged Property free and clear of all defects and encumbrances, except
as disclosed therein; (D) named the Administrative Agent for the benefit of the
Secured Parties as the insured thereunder; (E) was in the form of ALTA Loan
Policy—1970 (Amended 10/17/70 and 10/17/84) (or such other form reasonably
acceptable to the Administrative Agent); (F) contained such endorsements and
affirmative coverage as the Administrative Agent requested; and (G) was issued
by title companies reasonably satisfactory to the Administrative Agent
(including any such title companies that acted as co-insurers or reinsurers, at
the option of the Administrative Agent). The Administrative Agent received
evidence reasonably satisfactory to it that all premiums in respect of each such
policy, all charges for mortgage recording tax, and all related expenses, if
any, had been paid.

 

(iv) The Administrative Agent received (A) a policy of flood insurance that (1)
covered any parcel of improved real property that was encumbered by any Mortgage
in respect of each owned Mortgaged Property set forth on Schedule 1.1 to the
Original Credit Agreement, (2) was written in an amount not less than the
outstanding principal amount of the indebtedness secured by such Mortgage that
was reasonably allocable to such real property or the maximum limit of coverage
made available with respect to the particular type of property under the
National Flood Insurance Act of 1968, whichever was less, and (3) had a term
ending not later than the maturity of the Indebtedness secured by such Mortgage
and (B) confirmation that the Borrower had received the notice required pursuant
to Section 208(e)(3) of Regulation H of the Board.

 

(v) The Administrative Agent received a copy of all recorded documents referred
to, or listed as exceptions to title in, the title policy or policies referred
to in clause (iii) above and a copy of all other material documents affecting
the owned Mortgaged Properties.

 

(l) Solvency Certificate. Each of the Lenders received a solvency certificate
substantially in the form of Exhibit K to the Original Credit Agreement executed
by the chief financial officer of and on behalf of Holdings, which documented
the solvency of the Loan Parties, taken as a whole, on the Original Closing
Date, after giving effect to the financing contemplated thereby.

 

(m) Insurance. The Administrative Agent received and was reasonably satisfied
with insurance certificates satisfying the requirements of Section 5.2(b) of the
Guarantee and Collateral Agreement.

 

-64-



--------------------------------------------------------------------------------

(n) Business Plan. Each of the Lenders received and was reasonably satisfied
with a business plan and financial projections (including the applicable
projected quarterly covenant compliance calculations) for fiscal years 2003
through 2007 and had an opportunity to complete detailed discussions regarding
the business and prospects of the Borrower and its Subsidiaries for the
applicable periods.

 

(o) Control Agreements. The Borrower executed and delivered control agreements
subsequent to the Original Closing Date pursuant to Section 5.13 of the
Guarantee and Collateral Agreement.

 

6.1.B Conditions to Initial Extension of Credit on the Closing Date. The Amended
and Restated Loan Documents shall not become effective until, and the agreement
of the Term Lenders to make the initial extension of credit requested to be made
by them is subject to the satisfaction (or waiver), prior to or concurrently
with the making of such extension of credit on the Closing Date, of the
following conditions precedent:

 

(a) Amended and Restated Loan Documents. The Administrative Agent and the
Collateral Agent shall have received (i) this Agreement, or, in the case of the
Lenders, an Addendum, executed and delivered by each Agent, Holdings, the
Borrower and each Person that is a Lender as of the Closing Date and (ii) the
Amended and Restated Guarantee and Collateral Agreement, executed and delivered
by Holdings, the Borrower and each Subsidiary Guarantor.

 

In the event that any one or more Persons have not executed and delivered an
Addendum on the date scheduled to be the Closing Date (each such Person being
referred to herein as a “Non-Executing Person”), the condition referred to in
clause (i) above shall nevertheless be deemed satisfied if on such date the
Borrower and the Administrative Agent shall have designated one or more Persons
(the “Designated Lenders”) to assume, in the aggregate, all of the Term
Commitments that would have been held by the Non-Executing Persons (subject to
each such Designated Lender’s consent and its execution and delivery of an
Addendum).

 

(b) The Borrower shall have established the Proceeds Collateral Account with the
Administrative Agent or its designee, for the benefit of the Collateral Agent,
for the benefit of the Term Lenders, in accordance with Section 7 of the Amended
and Restated Guarantee and Collateral Agreement and the Proceeds Account Control
Agreement (as defined in the Amended and Restated Guarantee and Collateral
Agreement) shall have been executed by the parties thereto and delivered to the
Administrative Agent and the Collateral Agent.

 

(c) Fair Saleable Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Fair Saleable Balance Sheet, (ii) audited consolidated
financial statements of Holdings and the Borrower for the 2003, 2002 and 2001
fiscal years and (iii) unaudited interim consolidated financial statements of
Holdings and the Borrower

 

-65-



--------------------------------------------------------------------------------

for each quarterly period ended subsequent to the date of the latest applicable
financial statements delivered pursuant to clause (ii) of this paragraph as to
which such financial statements are available, and such financial statements
shall not, in the reasonable judgment of the Lenders, reflect any material
adverse change in the consolidated financial condition of Holdings and the
Borrower as reflected in such financial statements or projections provided to
the Lenders.

 

(d) Perfection Certificate/Lien Searches. The Collateral Agent shall have
received a completed Perfection Certificate dated the Closing Date and signed on
the Borrower’s behalf by a Responsible Officer of the Borrower, together with
all attachments contemplated thereby, including the results of a lien search
(covering the period from the date of the lien searches delivered in connection
with the Original Credit Agreement through the date hereof) in each of the
jurisdictions contemplated by the Perfection Certificate, and such search shall
reveal no liens on any of the assets of the Loan Parties except for liens
permitted by Section 8.3 or discharged on or prior to the Closing Date pursuant
to documentation reasonably satisfactory to the Collateral Agent.

 

(e) Approvals. All governmental and third party approvals (including landlords’
and other consents) necessary or, in the reasonable discretion of the
Administrative Agent and the Collateral Agent, advisable in connection with the
transactions contemplated hereby, and the continuing operations of the Group
Members and the transactions contemplated hereby have been obtained and are in
full force and effect.

 

(f) Fees and Expenses. The Term Lenders shall have received all fees required to
be paid, and the Agents shall have received all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel), in
each case, required to be paid pursuant to or in connection with this Agreement
in connection with the Refinancing Transaction on or before the Closing Date.
All such amounts will be paid with proceeds of Term Loans made on the Closing
Date and will be reflected in the funding instructions given by the Borrower to
the Administrative Agent and the Collateral Agent on or before the Closing Date.

 

(g) Closing Certificate. The Administrative Agent and the Collateral Agent shall
have received (i) a certificate of each Loan Party, dated the Closing Date,
substantially in the form of Exhibit C, with appropriate insertions and
attachments including the certificate of incorporation or formation of each Loan
Party certified by the relevant authority of the jurisdiction of organization of
such Loan Party, and (ii) a long form good standing certificate for each Loan
Party from its jurisdiction of organization.

 

(h) Legal Opinions. The Administrative Agent and the Collateral Agent shall have
received the legal opinion of Kirkland & Ellis LLP, counsel to the Borrower,
Holdings and their respective Subsidiaries, substantially in the form of Exhibit
F. The legal opinion shall cover such other matters incident to the transactions
contemplated by this Agreement as the Administrative Agent or the Collateral
Agent may reasonably require.

 

-66-



--------------------------------------------------------------------------------

(i) Pledged Stock; Stock Powers; Pledged Notes. The Collateral Agent shall have
received from the Administrative Agent (i) the certificates representing the
shares of Capital Stock pledged pursuant to the Amended and Restated Guarantee
and Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Collateral Agent
pursuant to the Amended and Restated Guarantee and Collateral Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.

 

(j) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded in order to create in favor of the Collateral Agent, for the benefit of
the Lenders, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 8.3), shall be in proper form for filing,
registration or recordation.

 

(k) Mortgages, etc. (i) The Collateral Agent shall have received, to the extent
Mortgages were delivered in connection with the Original Credit Agreement,
amendments to such Mortgages, in each case in form and substance satisfactory to
the Collateral Agent, executed and delivered by a duly authorized officer of
each party thereto.

 

(ii) With respect to each Mortgage, to the extent not previously delivered, the
Collateral Agent shall have received, and the title insurance company issuing
the policy referred to in clause (iii) below shall have received, any maps or
plats of an as-built survey of the sites of the owned Mortgaged Properties set
forth on Schedule 1.1 currently in the Borrower’s possession.

 

(iii) The Collateral Agent shall have received in respect of each owned
Mortgaged Property set forth on Schedule 1.1 a mortgagee’s title insurance
policy (or policies) or marked up unconditional binder for such insurance. Each
such policy shall (A) be in an amount reasonably satisfactory to the Collateral
Agent; (B) be issued at ordinary rates; (C) insure that the Mortgage insured
thereby creates a valid first Lien on such owned Mortgaged Property free and
clear of all defects and encumbrances, except as disclosed therein; (D) name the
Collateral Agent for the benefit of the Secured Parties as the insured
thereunder; (E) be in the form of ALTA Loan Policy-1970 (Amended 10/17/70 and
10/17/84) (or such other form reasonably acceptable to the Administrative Agent
and the Collateral Agent); (F) contain such endorsements and affirmative
coverage as the Administrative Agent or the Collateral Agent may reasonably
request; and (G) be issued by title companies reasonably satisfactory to the
Collateral Agent (including any such title companies acting as co-insurers or
reinsurers, at the option of the Collateral Agent). The Collateral Agent
received evidence reasonably satisfactory to it that all premiums in

 

-67-



--------------------------------------------------------------------------------

respect of each such policy, all charges for mortgage recording tax, and all
related expenses, if any, have been paid.

 

(iv) The Collateral Agent shall have received (A) a policy of flood insurance
that (1) covers any parcel of improved real property that is encumbered by any
Mortgage in respect of each owned Mortgaged Property set forth on Schedule 1.1,
(2) is written in an amount not less than the outstanding principal amount of
the indebtedness secured by such Mortgage that is reasonably allocable to such
real property or the maximum limit of coverage made available with respect to
the particular type of property under the National Flood Insurance Act of 1968,
whichever is less, and (3) has a term ending not later than the maturity of the
Indebtedness secured by such Mortgage and (B) confirmation that the Borrower has
received the notice required pursuant to Section 208(e)(3) of Regulation H of
the Board.

 

(v) The Collateral Agent shall have received a copy of all recorded documents
referred to, or listed as exceptions to title in, the title policy or policies
referred to in clause (iii) above and a copy of all other material documents
affecting the owned Mortgaged Properties.

 

(l) Solvency Certificate. Each of the Lenders shall have received a solvency
certificate substantially in the form of Exhibit K executed by the chief
financial officer of and on behalf of Holdings, which shall document the
solvency of the Borrower, individually, and the Loan Parties, taken as a whole,
on the Closing Date, after giving effect to the Refinancing Transaction.

 

(m) Insurance. The Collateral Agent shall have received and shall be reasonably
satisfied with insurance certificates satisfying the requirements of Section
5.2(b) of the Amended and Restated Guarantee and Collateral Agreement.

 

(n) Business Plan. Each of the Term Lenders shall have received and shall be
reasonably satisfied with a business plan and financial projections (including
the applicable projected quarterly covenant compliance calculations) for fiscal
years 2004 through 2008 and shall have had an opportunity to complete detailed
discussions regarding the business and prospects of the Borrower and its
Subsidiaries for the applicable periods.

 

(o) Officer’s Certificate. The Administrative Agent shall have received an
officer’s certificate executed by a Responsible Officer of and on behalf of the
Borrower, which shall certify the Borrower’s compliance, after giving effect to
the Refinancing Transaction, with the Senior Note Documents and the Senior
Subordinated Note Documents.

 

(p) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents to which it is a
party shall be true and correct on and as of the Closing Date as if made on and
as of the Closing

 

-68-



--------------------------------------------------------------------------------

Date except that to the extent any representation and warranty specifically
relates to an earlier date, such representation and warranty shall have been
true and correct as of such earlier date.

 

6.2. Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

 

(a) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

(b) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents to which it is a
party shall be true and correct in all material respects on and as of such date
as if made on and as of such date except that (x) any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects and (y) to the extent any
representation and warranty specifically relates to an earlier date, such
representation and warranty shall have been true and correct in all material
respects on and as of such earlier date except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects on and as of such earlier date.

 

(c) Compliance with Consolidated Leverage Ratio. The Consolidated Leverage
Ratio, determined as of the last day of the most recent period for which
financial statements have been delivered pursuant to Section 7.1 on a Pro Forma
Basis after giving effect to the proposed borrowing, shall not exceed the
maximum ratio set forth in Section 8.1 for such period.

 

(d) Cash Balances. The cash balance on hand of the Borrower and its Subsidiaries
as of such date shall not exceed $10,000,000 (after giving effect to such
extension of credit and the application of proceeds of such borrowing, which
proceeds must be intended to be used within a reasonable period of time but
excluding cash from the proceeds of the Term Loans deposited in the Proceeds
Collateral Account to be used in accordance with Section 5.16).

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.2 have been satisfied.

 

SECTION 7. AFFIRMATIVE COVENANTS

 

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Revolving Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan

 

-69-



--------------------------------------------------------------------------------

or other amount is owing to any Lender or Agent hereunder, each of Holdings and
the Borrower shall and shall cause each of its Subsidiaries to:

 

7.1. Financial Statements. Furnish to the Administrative Agent, the Collateral
Agent and each Lender:

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings, (i) a copy of the audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries as at the end of such fiscal year and
the related audited consolidated statements of income and of cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing, and (ii) an unaudited
consolidating balance sheet of Holdings (or a footnote to the consolidated
balance sheet of Holdings and its consolidated Subsidiaries) setting forth
separately and in reasonable detail the financial condition of the Borrower and
its Subsidiaries as of the end of such fiscal year and the related consolidating
statements of income and cash flows for such fiscal year, certified by a
Responsible Officer on behalf of Holdings; and

 

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three fiscal quarterly periods of each fiscal year of
Holdings, (i) the unaudited consolidated balance sheet of Holdings and its
consolidated Subsidiaries as at the end of such fiscal quarter and the related
unaudited consolidated statements of income and of cash flows for such fiscal
quarter and the portion of the fiscal year through the end of such fiscal
quarter, setting forth in each case in comparative form the figures for the
corresponding periods of the previous year as well as the Projections, certified
by a Responsible Officer on behalf of Holdings, as being fairly stated in all
material respects (subject to normal year-end audit adjustments); and (ii) an
unaudited consolidating balance sheet of Holdings (or a footnote to the
consolidated balance sheet of Holdings and its consolidated Subsidiaries)
setting forth separately and in reasonable detail the financial condition of the
Borrower and its Subsidiaries as of the end of such fiscal quarter and the
related consolidating statements of income and cash flows for such periods,
certified by a Responsible Officer on behalf of Holders and the Borrower.

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and subject in the case of unaudited financial statements
to the absence of note disclosure).

 

-70-



--------------------------------------------------------------------------------

7.2. Certificates; Other Information. Furnish to the Administrative Agent, the
Collateral Agent (and in the case of the Collateral Agent only, if and for so
long as the Minimum Condition is satisfied) and each Lender (or, in the case of
clause (h), to the relevant Lender):

 

(a) concurrently with the delivery of the financial statements referred to in
Section 7.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

 

(b) concurrently with the delivery of any financial statements pursuant to
Section 7.1, (i) a certificate of a Responsible Officer executed on behalf of
Holdings or the Borrower, as applicable, stating that, to the best of each such
Responsible Officer’s knowledge, each Loan Party during the period covered
thereby has observed or performed all of its covenants and other agreements, and
satisfied in all material respects every condition, contained in this Agreement
and the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and (ii)
in the case of quarterly or annual financial statements, (x) a Compliance
Certificate substantially in the form of Exhibit B hereto, containing all
information and calculations necessary for determining compliance by each Group
Member with the provisions of this Agreement referred to therein as of the last
day of the fiscal quarter or fiscal year of Holdings and the Borrower, as the
case may be, and, if applicable, for determining the Applicable Margins and
Commitment Fee Rate, and (y) to the extent not previously disclosed to the
Administrative Agent and the Collateral Agent, a listing of any applied for or
registered Intellectual Property acquired by any Loan Party since the date of
the most recent list delivered pursuant to this clause (y) (or, in the case of
the first such list so delivered, since the Closing Date);

 

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of Holdings, a detailed consolidated quarterly budget for
the following fiscal year (including a projected consolidated and consolidating
balance sheet of Holdings and its Subsidiaries as of the end of each fiscal
year, the related consolidated and consolidating statements of projected cash
flow, projected balance sheet and projected income and projected Consolidated
Leverage Ratio, Consolidated Senior Leverage Ratio, Consolidated Fixed Charge
Coverage Ratio and Consolidated Interest Coverage Ratio and a description of the
underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer executed on
behalf of Holdings and the Borrower stating that such Projections are based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect;

 

(d) if Holdings is not then a reporting company under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), within 45 days after the end of
each fiscal quarter of Holdings (or 90 days, in the case of the last fiscal
quarter of any fiscal

 

-71-



--------------------------------------------------------------------------------

year), a narrative discussion and analysis of the financial condition and
results of operations of the Borrower and its Subsidiaries, as applicable, for
such fiscal quarter and for the period from the beginning of the then current
fiscal year to the end of such fiscal quarter, as compared to the portion of the
Projections covering such periods and to the comparable periods of the previous
year;

 

(e) no later than 5 Business Days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Holdings Note Documents, the Senior Note
Documents, the Senior Subordinated Note Documents, any Permitted Sponsor
Subordinated Debt Agreement or any Subordinated Indenture;

 

(f) within five Business Days after the same are sent, copies of all financial
statements and reports that Holdings or the Borrower sends to the holders of any
class of its debt securities or public equity securities and, within five days
after the same are filed, copies of all financial statements and reports that
Holdings or the Borrower may make to, or file with, the SEC;

 

(g) concurrently with the delivery of financial statements pursuant to Sections
7.1(a) and (b), certifications by the chief executive officer and the chief
financial officer or others delivered under the Exchange Act, the Sarbanes-Oxley
Act of 2002, as amended, and/or the rules and regulations of the Securities and
Exchange Commission; and

 

(h) reasonably promptly, such additional financial and other information as any
Lender through the Administrative Agent may from time to time reasonably
request.

 

7.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where (a) the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of the relevant Group Member and (b) in the case of a claim which has or
may become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such claim.

 

7.4. Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the ordinary conduct of its business, except, in each case, as otherwise
permitted by Section 8.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and material
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

-72-



--------------------------------------------------------------------------------

7.5. Maintenance of Property; Insurance. (a) Keep all material property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted, and (b) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as may customarily be carried or
maintained under similar circumstances by companies engaged in the same or a
similar business.

 

The Borrower shall deliver to the Collateral Agent a report of a reputable
insurance broker with respect to insurance substantially concurrently with each
delivery of audited consolidated balance sheets of Holdings and its consolidated
Subsidiaries.

 

7.6. Inspection of Property; Books and Records; Discussions. (a) Keep proper
books or records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives designated by any Lender to visit and inspect any of its
properties and examine and make abstracts from any of its financial and
accounting records, including any of the Borrower’s insurance policies specified
in Section 7.5 above, all upon reasonable notice and reasonable times during
normal business hours during the year and as often as may reasonably be
requested and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and employees of the Group
Members and with their independent certified public accountants.

 

7.7. Notices. Promptly give notice to the Administrative Agent, the Collateral
Agent and each Lender of:

 

(a) the occurrence of any Default or Event of Default;

 

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

 

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $100,000 or more and not covered by insurance and which could
reasonably be expected to have a Material Adverse Effect, (ii) in which
injunctive or similar relief is sought or (iii) which relates to any Loan
Document;

 

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan or a Multiemployer Plan, the creation of any Lien in
favor of the PBGC or a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the

 

-73-



--------------------------------------------------------------------------------

PBGC or the Borrower or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Plan or a Multiemployer Plan where the event in (i) or (ii)
has resulted or could reasonably be expected to result in a liability to the
Borrower or a Commonly Controlled Entity in excess of $100,000; and

 

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer on behalf of the Borrower setting forth details of the
occurrence referred to therein and stating what action Holdings, the Borrower or
the relevant Subsidiary proposes to take with respect thereto.

 

7.8. Environmental Laws. (a) Comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply in all material
respects with and maintain, and ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws.

 

(b) Conduct and complete all investigations, studies, sampling and testing and
all remedial, removal and other actions required for purposes of compliance in
all material respects with Environmental Laws and promptly comply in all
material respects with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws.

 

7.9. Additional Collateral, etc. (a) With respect to any property acquired after
the Original Closing Date by any Group Member (other than (x) any property
described in paragraph (b), (c) or (d) below, (y) any property subject to a Lien
expressly permitted by Section 8.3(g) and (z) property acquired by any Excluded
Foreign Subsidiary) as to which the Collateral Agent, for the benefit of the
Secured Parties, does not have a perfected Lien, promptly (i) execute and
deliver to the Collateral Agent such amendments to the Amended and Restated
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent or the Collateral Agent deems reasonably necessary or advisable to grant
to the Collateral Agent, for the benefit of the Secured Parties, a security
interest in such property and (ii) take all actions reasonably necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in such property if and to
the extent that a security interest may be perfected under applicable law,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Amended and Restated Guarantee and
Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent or the Collateral Agent.

 

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $500,000 acquired after the
Original Closing Date

 

-74-



--------------------------------------------------------------------------------

by any Group Member (other than (x) any such real property subject to a Lien
expressly permitted by Section 8.3(g) and (y) real property acquired by any
Excluded Foreign Subsidiary), promptly (i) execute and deliver a first priority
Mortgage, in favor of the Collateral Agent, for the benefit of the Secured
Parties, covering such real property, (ii) if requested by the Administrative
Agent or the Collateral Agent, provide the Secured Parties with (x) title and
extended coverage insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Administrative Agent or the Collateral Agent) and
(y) any consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent or the Collateral Agent in connection with such Mortgage,
each of the foregoing in form and substance reasonably satisfactory to the
Administrative Agent or the Collateral Agent, as applicable and (iii) if
requested by the Administrative Agent or the Collateral Agent, deliver to the
Administrative Agent or the Collateral Agent, as applicable, legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative Agent
and the Collateral Agent, as applicable.

 

(c) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Original Closing Date by any Group
Member (which, for the purposes of this paragraph (c), shall include any
existing Subsidiary that ceases to be an Excluded Foreign Subsidiary), promptly
(i) execute and deliver to the Collateral Agent such amendments to the Amended
and Restated Guarantee and Collateral Agreement as the Collateral Agent deems
reasonably necessary or advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
the Capital Stock of such new Subsidiary that is owned by any Group Member, (ii)
deliver to the Collateral Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Group Member, (iii) cause such new
Subsidiary (A) to become a party to the Amended and Restated Guarantee and
Collateral Agreement, (B) to take such actions reasonably necessary or advisable
to grant to the Collateral Agent for the benefit of the Secured Parties a
perfected first priority security interest in the Collateral described in the
Amended and Restated Guarantee and Collateral Agreement with respect to such new
Subsidiary if and to the extent that a security interest may be perfected under
applicable law, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Amended and Restated
Guarantee and Collateral Agreement or by law or as may be reasonably requested
by the Administrative Agent or the Collateral Agent and (C) to deliver to the
Collateral Agent a certificate of such Subsidiary, substantially in the form of
Exhibit C, with appropriate insertions and attachments, and (iv) if requested by
the Administrative Agent or the Collateral Agent, deliver to the Administrative
Agent and the Collateral Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent and the Collateral Agent.

 

(d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Original Closing Date by any Group Member (other than by any Group
Member that is

 

-75-



--------------------------------------------------------------------------------

an Excluded Foreign Subsidiary), promptly (i) execute and deliver to the
Collateral Agent such amendments to the Amended and Restated Guarantee and
Collateral Agreement as the Collateral Agent deems reasonably necessary or
advisable to grant to the Collateral Agent, for the benefit of the Lenders, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by any such Group Member (provided that in no event
shall more than 65% of the total outstanding Capital Stock of any such new
Subsidiary be required to be so pledged), (ii) deliver to the Collateral Agent
the certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Group Member, as the case may be, and take such other action as may be
reasonably necessary or, in the opinion of the Administrative Agent or the
Collateral Agent, desirable to perfect the Collateral Agent’s security interest
therein if and to the extent that a security interest may be perfected under
applicable law, and (iii) if requested by the Administrative Agent or the
Collateral Agent, deliver to the Administrative Agent or the Collateral Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent or the Collateral Agent.

 

7.10. Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent or the Collateral Agent
may reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent, the Collateral
Agent and the Secured Parties with respect to the Collateral (or with respect to
any additions thereto or replacements or proceeds thereof or with respect to any
other material property or material assets hereafter acquired by the Borrower or
any Subsidiary which may be deemed to be part of the Collateral) pursuant hereto
or thereto. Upon the exercise by the Administrative Agent, the Collateral Agent
or any Secured Party of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent, the Collateral Agent or such Secured Parties may
be required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

 

-76-



--------------------------------------------------------------------------------

SECTION 8. NEGATIVE COVENANTS

 

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender or Agent hereunder, each of
Holdings and the Borrower shall not, and shall not permit any of its respective
Subsidiaries to, directly or indirectly:

 

8.1. Financial Condition Covenants.

 

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any fiscal quarter of the Borrower set forth below to exceed the
ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ended

--------------------------------------------------------------------------------

   Consolidated Leverage Ratio


--------------------------------------------------------------------------------

June 30, 2003

   5.00 to 1.0

September 30, 2003

   5.00 to 1.0

December 31, 2003

   4.75 to 1.0

March 31, 2004

   5.25 to 1.0

June 30, 2004

   5.75 to 1.0

September 30, 2004

   5.50 to 1.0

December 31, 2004

   5.25 to 1.0

March 31, 2005

   5.25 to 1.0

June 30, 2005

   5.25 to 1.0

September 30, 2005

   5.25 to 1.0

December 31, 2005

   5.00 to 1.0

March 31, 2006

   5.00 to 1.0

June 30, 2006 through and including March 31, 2008

   4.75 to 1.0

June 30, 2008 and each fiscal quarter ended thereafter

   4.50 to 1.0

 

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ended

--------------------------------------------------------------------------------

  

Consolidated Interest

Coverage Ratio

--------------------------------------------------------------------------------

June 30, 2003 and each fiscal quarter ended thereafter

   2.00 to 1.0

 

-77-



--------------------------------------------------------------------------------

(c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ended

--------------------------------------------------------------------------------

  

Consolidated Fixed

Charge Coverage Ratio

--------------------------------------------------------------------------------

Fiscal quarter June 30, 2003 through fiscal quarter ended September 30, 2003

   1.0 to 1.0

Fiscal quarter December 31, 2003 through fiscal quarter ended September 30, 2004

   0.90 to 1.0

Fiscal quarter December 31, 2004 through fiscal quarter ended September 30, 2005

   0.95 to 1.0

Fiscal quarter December 31, 2005 through fiscal quarter ended June 30, 2006

   1.00 to 1.0

Fiscal quarter September 30, 2006 and each fiscal quarter ended thereafter

   1.05 to 1.0

 

8.2. Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness or issue any Preferred Stock, except:

 

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b) Indebtedness (i) of the Borrower to any Wholly Owned Subsidiary Guarantor
and (ii) of any Subsidiary to the Borrower or any other Wholly Owned Subsidiary
Guarantor; provided that (A) all such Indebtedness shall be evidenced by
promissory notes and shall be subject to a first priority lien pursuant to the
Amended and Restated Guarantee and Collateral Agreement, (B) all such
Indebtedness owed by the Borrower to any Wholly Owned Subsidiary Guarantor shall
be unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the applicable promissory note or an
intercompany subordination agreement that, in any such case, is reasonably
satisfactory to the Administrative Agent and the Collateral Agent (and in the
case of the Collateral Agent only, if and for so long as the Minimum Condition
is satisfied), and (C) all such Indebtedness shall include provisions as to the
waiver of any subrogation rights until after the Obligations have been paid in
full;

 

(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower or any Wholly
Owned Subsidiary Guarantor;

 

-78-



--------------------------------------------------------------------------------

(d) Indebtedness and Preferred Stock outstanding on the Original Closing Date
and listed on Schedule 8.2(d) and any Permitted Refinancings thereof;

 

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by no Liens other than Liens permitted by Section 8.3(g) in an aggregate
principal amount not to exceed $9,000,000 at any one time outstanding;

 

(f) Indebtedness of the Borrower and Muzak Finance in respect of (i) (x) the
Senior Notes outstanding on the Original Closing Date in an aggregate principal
amount not to exceed $220,000,000 and (y) Additional Senior Notes, Additional
Senior Subordinated Notes and/or the Other Senior Subordinated Notes issued
after the Original Closing Date, provided that (I) the Borrower shall be in
compliance with the covenants contained in Section 8.1 on a Pro Forma Basis
after giving effect to the issuance of such Additional Senior Notes as of the
most recently ended fiscal quarter for which a Compliance Certificate has been
delivered pursuant to Section 7.2 and (II) in the case of Additional Senior
Notes, the Borrower’s Consolidated Senior Leverage Ratio as of the most recently
ended fiscal quarter for which a Compliance Certificate has been delivered
pursuant to Section 7.2 calculated on a Pro Forma Basis after giving effect to
the issuance of such Additional Senior Notes shall be no greater than the
Consolidated Senior Leverage Ratio immediately prior thereto, (ii) any Permitted
Refinancings of any Indebtedness described in clause (i) and (iii) Guarantee
Obligations of Holdings or any Subsidiary Guarantor in respect of such
Indebtedness;

 

(g) Hedge Agreements permitted under Section 8.12;

 

(h) additional unsecured Indebtedness of the Borrower or any of its Subsidiaries
in an aggregate principal amount (for the Borrower and all Subsidiaries) not to
exceed $3,000,000 at any one time outstanding; provided that at no time shall
such Indebtedness be held or beneficially owned by any Affiliate of the Borrower
other than a Subsidiary of the Borrower;

 

(i) Deferred Management Fees, subject to Section 8.6(h);

 

(j) Indebtedness of Holdings or the Borrower in respect of Permitted Sponsor
Subordinated Debt;

 

(k) Indebtedness of Holdings consisting of the obligation to repurchase
membership interests of former officers and directors of Holdings; provided that
the aggregate amount of such Indebtedness incurred by Holdings from the Original
Closing Date shall not exceed the sum of (x) $2,000,000 and (y) any Capital
Stock/Insurance Proceeds;

 

(l) contingent obligations under guaranties in the ordinary course of business
of the obligations of suppliers, landlords, customers, franchisees and licensees
of the Borrower and its Subsidiaries in an aggregate amount at any time not to
exceed $1,000,000;

 

-79-



--------------------------------------------------------------------------------

(m) contingent obligations of the Borrower or any of its Subsidiaries arising
from customary agreements providing for indemnification, adjustment of purchase
price or similar obligations of any such Person in connection with Asset Sales
or Permitted Acquisitions permitted pursuant to Sections 8.5 and 8.8;

 

(n) Indebtedness of the Borrower or any of its Included Subsidiaries in respect
of Permitted Seller Debt; provided that (i) the aggregate outstanding principal
amount of all such Permitted Seller Debt shall not exceed $10,000,000 at any
time, (ii) such Permitted Seller Debt shall be unsecured unless it initially
represents 80% or more of the aggregate consideration for any Permitted
Acquisition, (iii) if such Permitted Seller Debt initially represents 80% or
more of the aggregate consideration for the applicable Permitted Acquisition and
is secured, it shall (A) be evidenced by a Permitted Secured Seller Note and (B)
be issued by an Acquisition Subsidiary, (iv) if such Permitted Seller Debt is
unsecured, it shall be evidenced by a Permitted Unsecured Seller Note, (v) no
more than ten Permitted Seller Notes shall be outstanding at any time, (vi) such
Permitted Seller Debt shall mature no earlier than five years from the date of
issuance thereof, (vii) no payment in respect of the principal of any such
Permitted Seller Debt shall be required or made prior to January 1, 2004, (viii)
no payment in respect of the principal of any Permitted Seller Debt shall be
permitted to be made if such payment, together with all prior payments in
respect of the principal of such Permitted Seller Debt, would exceed the
aggregate amount of all payments that would have been made at or prior to such
time in respect of such Permitted Seller Debt pursuant to the application of a
straight line amortization schedule, (ix) payments in respect of the principal
of and interest on Permitted Seller Debt shall not be payable more frequently
than quarterly, (x) secured Permitted Seller Debt shall not bear cash interest
at a rate in excess of the then current prime rate plus 2.0% per annum, (xi)
unsecured Permitted Seller Debt shall not bear cash interest at a rate in excess
of the then current prime rate plus 4.0% per annum, (xii) such Permitted Seller
Debt shall be non-recourse to any Loan Party or any Loan Party’s assets (other
than the Acquisition Subsidiary that is the obligor with respect thereto), and
no other Loan Party shall guarantee any Obligation or otherwise incur any
contingent obligation with respect to such Permitted Seller Debt, (xiii) the
Borrower shall be in compliance with the covenants contained in Section 8.1 on a
Pro Forma Basis as of the most recently ended fiscal quarter for which a
Compliance Certificate has been delivered pursuant to Section 7.2, (xiv) the
Borrower shall provide the Administrative Agent and the Collateral Agent (and in
the case of the Collateral Agent only, if and for so long as the Minimum
Condition is satisfied) with no less than five Business Days’ prior written
notice of any proposed incurrence of Permitted Seller Debt, (xv) commencing no
less than five Business Days in advance of any proposed incurrence of Permitted
Seller Debt, the Borrower shall provide the Administrative Agent and the
Collateral Agent (and in the case of the Collateral Agent only, if and for so
long as the Minimum Condition is satisfied) with drafts of all agreements,
documents and information in connection with such proposed Permitted Seller
Debt, including, without limitation, the proposed purchase agreement for the
applicable Permitted Acquisition, the proposed Permitted Seller Note, and, if
such

 

-80-



--------------------------------------------------------------------------------

Permitted Seller Debt is to be secured, the proposed security agreement with
respect to such security interest, and each such agreement and document shall be
in form and substance reasonably satisfactory to the Administrative Agent, in
consultation with the Collateral Agent, and shall provide the Administrative
Agent and the Collateral Agent (and in the case of the Collateral Agent only, if
and for so long as the Minimum Condition is satisfied) with a Compliance
Certificate reasonably satisfactory to the Administrative Agent in consultation
with the Collateral Agent, supporting its calculations under clause (xiii)
above, and (xvi) the Borrower shall deliver to the Administrative Agent and the
Collateral Agent (and in the case of the Collateral Agent only, if and for so
long as the Minimum Condition is satisfied) execution copies of each Additional
Related Agreement that relates to any Permitted Seller Debt and all exhibits and
schedules thereto prior to or as of the date of execution thereof (including,
without limitation, copies of any opinions of counsel delivered to the parties
in connection with such transaction, accompanied by a letter from each such
counsel authorizing Lenders to rely upon such opinion to the same extent as
though it were addressed to Lenders, except in the case of any such legal
opinion rendered by counsel to any Person other than a Loan Party to the extent
such counsel has refused to deliver such a letter on the basis that it is
inconsistent with such counsel’s internal policies);

 

(o) Holdings Preferred Stock; provided:

 

(i) (A) the terms of such Holdings Preferred Stock shall provide that no cash
dividends shall be payable or paid thereon on or prior to May 20, 2006,

 

(B) such Holdings Preferred Stock shall not mature or provide for any repurchase
or redemption thereof, in whole or in part, contingent or otherwise, on or prior
to May 20, 2009 or upon the occurrence of an event described in Section 7(k);
provided that the Borrower shall not be required to make any payments in respect
thereof while any Obligations remain outstanding; and

 

(C) to the extent issued after the Original Closing Date the terms and
conditions thereof shall be reasonably satisfactory to the Administrative Agent,
in consultation with the Collateral Agent;

 

(ii) Holdings shall contribute the proceeds of such Holdings Preferred Stock to
the Borrower as Equity Capital;

 

(iii) Holdings shall provide the Administrative Agent and the Collateral Agent
(and in the case of the Collateral Agent only, if and for so long as the Minimum
Condition is satisfied) with no less than five Business Days’ prior written
notice of any proposed issuance of Holdings Preferred Stock;

 

(iv) commencing no less than ten Business Days in advance of any proposed
issuance of Holdings Preferred Stock, Holdings shall provide the Administrative

 

-81-



--------------------------------------------------------------------------------

Agent and the Collateral Agent (and in the case of the Collateral Agent only, if
and for so long as the Minimum Condition is satisfied) with drafts of all
agreements, documents and information in connection with such proposed Holdings
Preferred Stock, and each such proposed agreement and document shall be in form
and substance reasonably satisfactory to Administrative Agent, in consultation
with the Collateral Agent; and

 

(v) Holdings shall deliver to the Administrative Agent and the Collateral Agent
(and in the case of the Collateral Agent only, if and for so long as the Minimum
Condition is satisfied) execution copies of each Additional Related Agreement
that relates to the Holdings Preferred Stock and all exhibits and schedules
thereto prior to or as of the date of execution thereof (including, without
limitation, copies of any opinions of counsel delivered to the parties in
connection with such transaction, accompanied by a letter from each such counsel
authorizing Lenders to rely upon such opinion to the same extent as though it
were addressed to Lenders, except in the case of any such legal opinion rendered
by counsel to any Person other than a Loan Party to the extent such counsel has
refused to deliver such a letter on the basis that it is inconsistent with such
counsel’s internal policies).

 

Notwithstanding the foregoing, Electro may only become and remain liable with
respect to Indebtedness if such Indebtedness is without recourse to any other
Loan Party or its assets and does not exceed an aggregate outstanding principal
amount of $2,200,000.

 

8.3. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

 

(a) Liens for taxes, levy, import, duty, assessment, charge or fee not yet due
or that are being contested in good faith by appropriate proceedings, provided
that adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

 

(b) statutory Liens of landlords, banks (and rights of set-off), carriers’,
warehousemen’s, mechanics’, workmen’s, materialmen’s, repairmen’s or other
similar Liens arising in the ordinary course of business that are not overdue
for a period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d) deposits to secure the performance of tenders, government contracts, bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
surety and appeal bonds, performance and return of money bonds and other similar
obligations incurred in the ordinary course of business;

 

-82-



--------------------------------------------------------------------------------

(e) easements, rights-of-way, restrictions, encroachments and other similar
encumbrances incurred in the ordinary course of business and other minor defects
or irregularities in title, in each case that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

 

(f) Liens in existence on the Original Closing Date listed on Schedule 8.3(f),
securing Indebtedness permitted by Section 8.2(d), provided that no such Lien is
spread to cover any additional property after the Original Closing Date and that
the amount of Indebtedness secured thereby is not increased;

 

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 8.2(e) to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

 

(h) Liens created pursuant to the Security Documents;

 

(i) any interest or title of a lessor or a sublessor under any lease entered
into by the Borrower or any Subsidiary in the ordinary course of its business
and covering only the assets so leased;

 

(j) Permitted Seller Debt Liens incurred by an Acquisition Subsidiary as
security for Permitted Seller Debt; provided that (i) such Permitted Seller Debt
Liens shall only be permitted to the extent that such Liens will secure
Permitted Seller Debt that initially represents 80% or more of the aggregate
consideration of the applicable Permitted Acquisition, (ii) such Permitted
Seller Debt Liens shall not at any time cover or encumber any assets or property
other than the assets or property financed by the applicable Permitted Seller
Debt or Liens securing receivables and/or inventory in the ordinary course of
business in respect of such asset or property acquired, except that such
Permitted Seller Debt Liens may extend to assets or properties that replace the
original assets or properties so financed, (iii) such Permitted Seller Debt
Liens shall not at any time cover or encumber any after-acquired property of the
applicable Acquisition Subsidiary, except as set forth in clause (ii) with
respect to replacement property, (iv) the Collateral Agent, for the benefit of
the Lenders shall have (A) a valid and perfected Lien covering all assets and
property transferred pursuant to a Permitted Acquisition in which Permitted
Seller Debt was incurred if and to the extent that a Lien covering such assets
and property may be perfected under applicable law and (B) a valid and perfected
Lien covering all other property of the applicable Acquisition Subsidiary if and
to the extent that a Lien covering such assets and property may be perfected
under applicable law, and each Lien described in clauses (A) and (B) shall be
prior to all Liens other than any Liens permitted by this

 

-83-



--------------------------------------------------------------------------------

Section 8.3, and (v) the Borrower shall have delivered drafts and execution
copies of all agreements and documents governing the terms and conditions of
each such Permitted Seller Debt Lien as required by Section 8.2(n), and each
such agreement and document shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent (and in the
case of the Collateral Agent only, if and for so long as the Minimum Condition
is satisfied);

 

(k) any building code, zoning or similar law or right reserved to or vested in
any governmental office or agency to control or regulate the use of any real
property;

 

(l) any attachment or judgment Lien not constituting a Default or Event of
Default pursuant to Section 9, so long as such Lien could not reasonably be
expected to have a Material Adverse Effect;

 

(m) Liens incurred in connection with the purchase or shipping of goods or
assets on the related assets and proceeds thereof in favor of the seller or
shipper of such goods or assets;

 

(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(o) licenses of Intellectual Property granted by the Borrower or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of the business of the Borrower or such
Subsidiary;

 

(p) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $250,000 at any one time;

 

(q) purchase price deposits made in connection with Permitted Acquisitions; and

 

(r) matters that would be disclosed by an accurate survey or inspection of the
property which would not have a material adverse effect on the operations,
condition, value, occupancy or use of that property.

 

8.4. Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

 

(a) any Included Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving

 

-84-



--------------------------------------------------------------------------------

corporation) or with or into any Wholly Owned Subsidiary Guarantor (provided
that the Wholly Owned Subsidiary Guarantor shall be the continuing or surviving
corporation and provided further that no Acquisition Subsidiary may merge or
consolidate with or into the Borrower); and

 

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Wholly Owned
Subsidiary Guarantor.

 

8.5. Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

 

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

 

(b) the sale of inventory and the granting of licenses, in each case, in the
ordinary course of business;

 

(c) Dispositions permitted by Section 8.4(b);

 

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Wholly Owned Subsidiary Guarantor;

 

(e) the Disposition of other property having a fair market value not to exceed
(i) $1,000,000 in the aggregate for any fiscal year of the Borrower and (ii)
$5,000,000 in the aggregate from the Original Closing Date;

 

(f) leases or subleases to other Persons of assets by the Borrower or any of its
Subsidiaries in the ordinary course of business;

 

(g) licenses to other Persons of Intellectual Property by the Borrower or any
Subsidiary thereof in the ordinary course of business;

 

(h) in connection with each Permitted Acquisition by the Borrower, the sale of
acquired accounts located in the “territory” or other similar domain of a
“Muzak” franchisee to such franchisee in accordance with, and to the extent
required by, the terms of such franchisee’s franchise agreement;

 

(i) the Disposition or pledge of any Subsidiary’s Capital Stock to qualify
directors to the extent required by applicable law; and

 

(j) the CCTV Sale.

 

-85-



--------------------------------------------------------------------------------

8.6. Restricted Payments. (i) Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of Holdings, the
Borrower or any Subsidiary, (ii) make any payment or prepayment of principal of,
premium, if any, or interest on, or redeem, purchase, retire, or make any
payment in defeasance or repurchase of any Subordinated Indebtedness, Permitted
Seller Debt or the Holdings Notes, whether in cash, securities, property or
otherwise, or (iii) make any payment of any management, consulting, advisory or
other similar fee and/or expense to any Affiliate of any Group Member
(collectively, “Restricted Payments”), except that:

 

(a) any Subsidiary may make Restricted Payments to the Borrower or any Wholly
Owned Subsidiary Guarantor;

 

(b) the Borrower may make regularly scheduled payments of interest in respect of
the Senior Subordinated Notes (and any Permitted Refinancing thereof) in
accordance with the terms of, and only to the extent required by, and subject to
the subordination provisions contained in, the Senior Subordinated Note
Indenture (or the agreement governing the terms of any Permitted Refinancing
thereof);

 

(c) beginning September 15, 2004, the Borrower may make Restricted Payments to
Holdings in an amount sufficient to permit Holdings to make payments of interest
on the Holdings Notes and any Permitted Refinancing thereof; provided that (i)
Holdings applies such amounts to the payment of such interest, (ii) after giving
effect to such payment, the Borrower shall be in compliance with Section 8.1 on
a Pro Forma Basis as of the most recently ended fiscal quarter for which a
Compliance Certificate has been delivered pursuant to Section 7.2, and (iii)
such payments may only be made with respect to interest accruing on the Holdings
Notes and any such Permitted Refinancing on and after March 15, 2004;

 

(d) Holdings may make payments of interest on the Holdings Notes and any
Permitted Refinancing thereof with amounts received from the Borrower as
described in clause (c) above;

 

(e) for so long as either Holdings or the Borrower, as applicable, is
disregarded as an entity or is classified as a partnership under Treasury
Regulations Section 301.7701 (but not a publicly traded partnership (as defined
in Section 7704 of the Code) taxed as a corporation), in each case for U.S.
income tax purposes, then Holdings or the Borrower, as applicable, may make Tax
Distributions;

 

(f) the Borrower may make Restricted Payments to pay reasonable out-of-pocket
expenses in connection with the Management Agreement;

 

-86-



--------------------------------------------------------------------------------

(g) the Borrower may make Restricted Payment to Holdings in an aggregate amount
not in excess of the sum of (x) $2,000,000 and (y) any Capital Stock/Insurance
Proceeds (measured on a cumulative basis from the Original Closing Date) to
permit Holdings to repurchase membership interests from former officers,
directors and employees of Holdings or any of its Subsidiaries and Holdings may
repurchase said membership interest with the payments so received;

 

(h) (i) the Borrower may accrue Management Fees payable in an aggregate not in
excess of $300,000 multiplied by 1.05 raised to the power obtained by
subtracting 1998 from the number of the calendar year in respect of each fiscal
year, provided (A) the Borrower may not pay any such accrued Management Fees, or
any interest thereon, in respect of a fiscal year unless and until the Borrower
shall have delivered to the Administrative Agent, the Collateral Agent and each
Lender a Compliance Certificate, together with consolidated audited financial
statements, each in respect of such fiscal year setting forth the Borrower’s
compliance with the terms hereof in respect of, and as at the end of, such
fiscal year, (B) prior to the payment in full in cash of all of the Obligations,
no payment in respect of any such accrued Management Fees (or any interest
thereon) that were not payable as a result of clause (A) hereof or as a result
of any Default or Event of Default (collectively, “Deferred Management Fees”)
shall be required or made unless the Required Lenders shall otherwise agree, and
(C) in all other respects Deferred Management Fees shall be subordinated to all
of the Obligations on terms and conditions reasonably acceptable to the Required
Lenders and (ii) the Borrower may pay in cash any Pre-Closing Deferred
Management Fees;

 

(i) the Borrower and any Included Subsidiary may make regularly scheduled
payments of interest and principal in respect of Permitted Seller Debt to the
extent permitted by Section 8.2(n) and in accordance with the terms of, and only
to the extent required by, and subject to the subordination and other provisions
contained in, the applicable Permitted Seller Note, as any such Permitted Seller
Note may be amended from time to time to the extent permitted under Section 8.9;

 

(j) beginning in the sixth year following the issuance of such Holdings
Preferred Stock, the Borrower may make Restricted Payments to Holdings in an
amount sufficient to permit Holdings to make regularly scheduled dividend
payments on the Holdings Preferred Stock, in accordance with the terms of, such
Holdings Preferred Stock, provided that (i) Holdings applies such amounts to the
payment of such dividends, (ii) after giving effect to such payment, the
Borrower shall be in compliance with Section 8.1 on a Pro Forma Basis as of the
most recently ended fiscal quarter for which a Compliance Certificate has been
delivered pursuant to Section 7.2 and, in the case of the Consolidated Leverage
Ratio, shall be in compliance by at least 0.25 to 1.0 on the same Pro Forma
Basis, (iii) at the time of and after giving effect to such Restricted Payment,
there shall be no Loans outstanding under this Agreement and the Borrower and
its Wholly Owned Subsidiary Guarantors shall have not less than $5,000,000 of
cash and Cash

 

-87-



--------------------------------------------------------------------------------

Equivalents on hand and (iv) such dividend payments may only be made with
respect to dividends accruing on the Holdings Preferred Stock from and after the
sixth year following the issue date of such Holdings Preferred Stock;

 

(k) Holdings may make dividend payments on the Holdings Preferred Stock with
amounts received from the Borrower described in clause (j) above;

 

(l) the Borrower may make Restricted Payments to (to the extent the issuer
thereof in the case of Permitted Sponsor Subordinated Debt), and may make
Restricted Payments to Holdings in an amount sufficient to permit Holdings to,
redeem, defease or otherwise retire either in whole or in part Permitted Sponsor
Subordinated Debt, Holdings Notes and Holdings Preferred Stock (other than from
the proceeds of a Permitted Refinancing thereof by the Borrower, which shall be
governed by clause (n) below), provided that (i) Borrower or Holdings, as
applicable, applies such amounts to such redemption, defeasance or retirement,
(ii) after giving effect to such payment, the Borrower shall be in compliance
with Section 8.1 on a Pro Forma Basis as of the most recently ended fiscal
quarter for which a Compliance Certificate has been delivered pursuant to
Section 7.2 and, in the case of the Consolidated Leverage Ratio, shall be in
compliance by at least 0.25 to 1.0 on the same Pro Forma Basis and (iii) at the
time of and after giving effect to such Restricted Payment, there shall be no
Loans outstanding under this Agreement and the Borrower and its Wholly Owned
Subsidiary Guarantors shall have not less than $5,000,000 of cash and Cash
Equivalents on hand;

 

(m) Holdings may redeem, defease or otherwise retire Holdings Notes, Holdings
Preferred Stock and any other Preferred Stock of Holdings with amounts received
from the Borrower described in clause (l) above;

 

(n) (i) the Borrower may make Restricted Payments to Holdings equal to the net
proceeds of any Additional Senior Notes and Additional Senior Subordinated Notes
which constitute a Permitted Refinancing of the Holdings Notes and Holdings may
redeem, defease or otherwise retire the Holdings Notes with the proceeds of any
such Permitted Refinancing and (ii) the Borrower may redeem, defease or
otherwise retire the Subordinated Notes with the proceeds of any Permitted
Refinancing thereof;

 

(o) from and after the Original Closing Date, the Borrower may from time to time
make Restricted Payments to Holdings of not more than $2,000,000 in the
aggregate (whether or not from the proceeds of Loans) for the purpose of
repurchasing Holdings Notes; provided that Holdings shall apply such amounts to
repurchase Holdings Notes with within a reasonable period of time after receipt
of such amounts (“Permitted Repurchases of Holdings Notes”); and

 

(p) on or prior to the thirtieth calendar day after the Closing Date and
provided that no Default or Event of Default shall have occurred or be
continuing or would result therefrom (x) the Borrower may make Restricted
Payments to Holdings from the

 

-88-



--------------------------------------------------------------------------------

proceeds of the Term Loans which proceeds shall be applied by Holdings to
redeem, defease or otherwise retire Holdings Notes (and to pay accrued and
unpaid cash interest thereon, if any) and (y) Holdings may redeem, defease or
otherwise retire Holdings Notes (and pay accrued and unpaid cash interest
thereon, if any) with the proceeds of the Term Loans received from the Borrower
pursuant to clause (x) above, subject in all cases to the Premium Cap.

 

8.7. Capital Expenditures. Make or commit to make any Capital Expenditure,
except (a) Capital Expenditures of the Borrower and its Subsidiaries in the
ordinary course of business not exceeding $40,000,000 in any fiscal year;
provided that, in connection with each Permitted Acquisition that is permitted
pursuant to Section 8.8 and consummated during any fiscal year, the amount of
permitted Capital Expenditures for such fiscal year and each subsequent fiscal
year shall be increased by an amount equal to the product of (A) 3.5 and (B) the
total monthly recurring revenue of such Permitted Acquisition (which, in the
case of any such acquisition consummated on or prior to the fifteenth day of any
month, shall be the total monthly recurring revenue for the second prior month
immediately preceding such acquisition and, in the case of any acquisition
consummated after such fifteenth day, shall be the total monthly recurring
revenue for the prior month immediately preceding such acquisition) (the
“Increased Expenditure Amount”); provided, further, that (x) the Increased
Expenditure Amount for the initial fiscal year shall be prorated on an
annualized basis from the date of each such acquisition for such fiscal year,
but the total Increased Expenditure Amount for such acquisition shall increase
the amount of permitted Capital Expenditures for each subsequent fiscal year,
and (y) in connection with each such Permitted Acquisition, the Compliance
Certificate delivered by the Borrower as set forth in the definition of
“Permitted Acquisition” shall set forth in reasonable detail the calculation of
the Increased Expenditure Amount for such Permitted Acquisition, and such
calculation shall be reasonably satisfactory to the Administrative Agent, in
consultation with the Collateral Agent in all respects.

 

Except as permitted pursuant to Section 8.8(h), the Borrower and its
Subsidiaries shall not be permitted to make or incur any Capital Expenditures of
any kind in any fiscal year in respect of any Subsidiary other than a Wholly
Owned Subsidiary Guarantor. The aggregate annual amount of Capital Expenditures
made or incurred by Electro in any fiscal year shall not exceed $300,000.

 

8.8. Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

 

(a) Investments in (i) accounts receivable arising and trade credit granted in
the ordinary course of business and in any securities received in satisfaction
or partial satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments

 

-89-



--------------------------------------------------------------------------------

and other credits to suppliers made in the ordinary course of business
consistent with the past practices of the Borrower and its Subsidiaries;

 

(b) Investments in Cash Equivalents;

 

(c) Guarantee Obligations permitted by Section 8.2;

 

(d) loans and advances to employees of Holdings, the Borrower or any Subsidiary
in the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate principal amount for all such Persons not
to exceed $500,000 at any one time outstanding;

 

(e) Investments existing on the Original Closing Date and set forth on Schedule
8.8(e);

 

(f) Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Reinvestment Deferred Amount;

 

(g) intercompany Investments (including intercompany loans pursuant to Section
8.2(b)) by any Group Member in the Borrower or any Person that, prior to such
Investment, is a Wholly Owned Subsidiary Guarantor;

 

(h) Investments by the Borrower in Electro in an aggregate annual amount not to
exceed $300,000, provided that Electro shall apply the proceeds of any such
Investment to make or incur Capital Expenditures permitted pursuant to Section
8.7;

 

(i) Capital Expenditures permitted by Section 8.7;

 

(j) Permitted Acquisitions, provided that (i) (A) if the Consolidated Leverage
Ratio (determined on a Pro Forma Basis) as of the most recently ended fiscal
quarter for which a Compliance Certificate has been delivered pursuant to
Section 7.2 is equal to or greater than 3.50 to 1.00, then the aggregate
consideration for any single acquisition or group of related acquisitions
occurring in the current fiscal quarter shall not exceed $15,000,000 and the
aggregate consideration for all acquisitions occurring in such current fiscal
quarter and the three fiscal quarters ending with the fiscal quarter in respect
of which such Compliance Certificate shall have been delivered shall not exceed
$25,000,000 and (B) if the Consolidated Leverage Ratio (determined on a Pro
Forma Basis) as of the most recently ended fiscal quarter for which a Compliance
Certificate has been delivered pursuant to Section 7.2 is less than 3.50 to
1.00, then the aggregate consideration for any single acquisition or group of
related acquisitions occurring in the current fiscal quarter and all
acquisitions occurring in such current fiscal quarter and the three fiscal
quarters ending with the fiscal quarter in respect of which such Compliance
Certificate shall have been delivered shall not exceed $35,000,000 and (ii)
immediately

 

-90-



--------------------------------------------------------------------------------

after giving effect to such Permitted Acquisitions, there shall be at least
$10,000,000 of any combination of cash, Cash Equivalents and/or Loans available
to be borrowed pursuant to Section 3.1 and the other provisions of this
Agreement; and

 

(k) Investments in the form of Deferred Consideration related to the CCTV Sale.

 

8.9. Modifications of Certain Debt Instruments. (a) Amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Senior Notes, the Holdings Notes, the
Senior Subordinated Notes or, in each case, any Permitted Refinancing thereof,
or the Permitted Sponsor Subordinated Notes, the Permitted Seller Notes or any
other Subordinated Indebtedness (other than any such amendment, modification,
waiver or other change that (i) would extend the maturity or reduce the amount
of any payment of principal thereof or reduce the rate or extend any date for
payment of interest thereon and (ii) does not involve the payment of a consent
fee); (b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Capital Stock to the extent that such amendment, modification, waiver, change,
consent or agreement (i) would result in such Capital Stock becoming
Disqualified Capital Stock, (ii) would result in a Default or Event of Default
or (iii) would reasonably be expected to be materially adverse to the rights of
any Lender or Agent hereunder; or (c) designate any Indebtedness (other than
obligations of the Loan Parties pursuant to the Loan Documents) as “Designated
Senior Indebtedness” or its equivalent (or any other defined term having a
similar purpose) for the purposes of the Senior Subordinated Note Indenture or
any other Subordinated Indebtedness.

 

8.10. Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Wholly Owned Subsidiary Guarantor) unless such
transaction is (a) otherwise permitted under this Agreement, and (b) upon fair
and reasonable terms no less favorable to the relevant Group Member, than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate; provided the foregoing restriction shall not apply, subject to
each other covenant contained herein, to (i) the payment of Management Fees to
the extent permitted by Section 8.6(h) and expense reimbursement to the extent
permitted by Section 8.6(f), (ii) reasonable and customary fees paid to members
of the board of managers (or similar governing body) of the Borrower or Holdings
and their respective Subsidiaries and (iii) the repurchase of membership
interests from former officers and directors of Holdings to the extent permitted
by Section 8.6(g).

 

8.11. Sales and Leasebacks; Sale or Discount of Receivables. (a) Enter into any
arrangement with any Person providing for the leasing by any Group Member of
real or personal property that has been or is to be sold or transferred by such
Group Member to such Person or to any other Person to whom funds have been or
are to be advanced by such Person on the security of such property or rental
obligations of such Group Member, or (b) sell, directly or indirectly,

 

91



--------------------------------------------------------------------------------

with recourse, or discount or otherwise sell for less than the face value
thereof, any of its notes or accounts receivable.

 

8.12. Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure and (b) Hedge Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.

 

8.13. Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end
on a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.

 

8.14. Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, other than (a) pursuant to
and permitted by this Agreement and the other Loan Documents, (b) the Senior
Note Indenture, the Senior Subordinated Note Indenture, the Holdings Note
Indenture and any Holdings Preferred Stock, (c) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby), (d) customary restrictions and conditions contained in
agreements related to Permitted Seller Debt; provided such restrictions and
conditions apply only to the Subsidiary or assets that are to be sold and such
sale is permitted under this agreement, and (e) customary provisions in leases
and other contracts restricting assignment thereof in existence on the Original
Closing Date or entered into consistent with past practice.

 

8.15. Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower, (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents and (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary, or (d) as permitted by this Agreement and the other Loan Documents.

 

8.16. Lines of Business; Holdings. (a) Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto or such other lines of business as may be consented
to by the Required Lenders.

 

-92-



--------------------------------------------------------------------------------

(b) Permit Holdings to (i) create or suffer to exist any Lien upon any property
or assets now owned or hereafter acquired by it other than the Liens created by
the Security Documents to which it is a party or permitted pursuant to Section
8.3; (ii) engage in any business or activity or own any assets other than
holding 100% of the Capital Stock of the Borrower and Muzak Holdings Finance and
performing its obligations under the Loan Documents and, to the extent not
inconsistent therewith, the Related Agreements and the Additional Related
Agreements to which it is a party; (iii) consolidate with or merge with or into,
or convey, transfer or lease all or substantially all its assets to, any Person;
(iv) sell or otherwise dispose of any Capital Stock of any of its Subsidiaries;
(v) create or acquire any Subsidiary or make or own any Investment in any Person
other than the Borrower or Muzak Holdings Finance; or (vi) fail to hold itself
out to the public as a legal entity separate and distinct from any other Person.

 

8.17. Amendments to Certain Related Agreements. Amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of the
Related Agreements or any Additional Related Agreement (other than the
Employment Agreement) except for any such amendment, supplement or modification
that becomes effective after the Original Closing Date and could not reasonably
be expected to have a Material Adverse Effect.

 

SECTION 9. EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a) the Borrower shall fail to pay any installment of principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due in accordance with
the terms hereof; or

 

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 7.4(a) (with respect to
Holdings and the Borrower only), Section 7.7(a) or Section 8 of this Agreement
or Sections 5.5, 5.7(b) or 7 of the Amended and Restated Guarantee and
Collateral Agreement or (ii) an “Event of Default” under and as defined in any
Mortgage shall have occurred and be continuing; or

 

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided

 

-93-



--------------------------------------------------------------------------------

in paragraphs (a) through (c) of this Section), and such default shall continue
unremedied for a period of 30 days after notice to the Borrower from the
Administrative Agent, the Collateral Agent or the Required Lenders; or

 

(e) any Group Member (i) defaults in making any payment of any installment
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or (ii)
defaults in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) defaults in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to become
subject to a mandatory offer to purchase by the obligor thereunder or (in the
case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $4,000,000; or

 

(f) (i) any Group Member shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall generally not,

 

-94-



--------------------------------------------------------------------------------

or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or

 

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any Group
Member or any Commonly Controlled Entity shall, or in the reasonable opinion of
the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect; or

 

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$4,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

 

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien (other than by reason of a release of Collateral in
accordance with the terms thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) created by any of the Security Documents
shall cease to be enforceable and of the same effect and priority purported to
be created thereby; or

 

(j) the guarantee contained in Section 2 of the Amended and Restated Guarantee
and Collateral Agreement shall cease, for any reason, other than satisfaction in
full of all Obligations, to be in full force and effect (other than in
accordance with its terms) or any Loan Party or any Affiliate of any Loan Party
shall so assert; or

 

(k) (i) the Permitted Investors shall cease to have the power to vote or direct
the voting of securities having a majority of the voting power of the
outstanding membership interests entitled to vote for the election of directors
of Holdings (determined on a fully diluted basis); (ii) the managers of Holdings
shall cease to consist of a majority of Continuing Managers; (iii) Holdings
shall cease to own and control, of record and beneficially,

 

-95-



--------------------------------------------------------------------------------

directly, 100% of each class of outstanding Capital Stock of the Borrower; or
(iv) a Specified Change of Control shall occur; or

 

(l) Holdings shall (i) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
those incidental to its ownership of the Capital Stock of the Borrower, (ii)
incur, create, assume or suffer to exist any Indebtedness or other liabilities
or financial obligations, except (x) nonconsensual obligations imposed by
operation of law, (y) pursuant to the Loan Documents to which it is a party and
(z) obligations with respect to its Capital Stock, or (iii) own, lease, manage
or otherwise operate any properties or assets (including cash (other than cash
received in connection with dividends made by the Borrower in accordance with
Section 8.6 pending application in the manner contemplated by said Section) and
Cash Equivalents) other than the ownership of shares of Capital Stock of the
Borrower; or

 

(m) any Subordinated Indebtedness or the guarantees thereof shall cease, for any
reason, to be validly subordinated to the Obligations or the obligations of the
Subsidiary Guarantors under the Amended and Restated Guarantee and Collateral
Agreement, as the case may be, as provided in any Subordinated Indenture, or any
Loan Party, any Affiliate of any Loan Party, the trustee in respect of any
Subordinated Indebtedness or the holders of at least 25% in aggregate principal
amount of such Subordinated Indebtedness shall so assert;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then

 

-96-



--------------------------------------------------------------------------------

undrawn and unexpired amount of such Letters of Credit. Amounts held in such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents. After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrower hereunder and
under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto). Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrower.

 

SECTION 10. THE AGENTS

 

10.1. Appointment. Each Lender hereby irrevocably designates and appoints each
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes such Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

 

10.2. Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

 

10.3. Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be (i)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement or any other Loan Document (except to
the extent that any of the foregoing are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from its or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Agents under
or in connection with, this Agreement or any other Loan Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan

 

-97-



--------------------------------------------------------------------------------

Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

 

10.4. Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
Holdings or the Borrower), independent accountants and other experts selected by
such Agent. The Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Agents shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

 

10.5. Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender, Holdings or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent and
the Collateral Agent receive such a notice from a Lender, the Administrative
Agent shall give notice thereof to the Lenders, Holdings and the Borrower. The
Administrative Agent and the Collateral Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders (or, if so specified by this Agreement, all Lenders or any
other instructing group of Lenders specified by this Agreement); provided that
unless and until the Administrative Agent and the Collateral Agent shall have
received such directions, the Administrative Agent and the Collateral Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of the Lenders. If the Required Lenders shall
direct the Collateral Agent to foreclose on the Collateral, any proceeds
received therefrom by the Collateral Agent on behalf of the Secured Parties,
shall be paid to the Administrative Agent for distribution thereof to the
Lenders as recorded in the Register.

 

-98-



--------------------------------------------------------------------------------

10.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent or the Collateral Agent hereunder, neither the
Administrative Agent nor the Collateral Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
the Collateral Agent or any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates.

 

10.7. Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by Holdings or the Borrower and without
limiting the obligation of Holdings or the Borrower to do so), ratably according
to its respective Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentage immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

 

-99-



--------------------------------------------------------------------------------

10.8. Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

10.9. Successor Administrative Agent or Collateral Agent. The Administrative
Agent and/or the Collateral Agent may resign as Administrative Agent or
Collateral Agent, as applicable, upon 30 days’ notice to the Lenders and the
Borrower. If the Administrative Agent and/or Collateral Agent, as applicable,
shall resign as Administrative Agent or Collateral Agent, as applicable, under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint upon five Business Days notice to the Borrower from among the Lenders a
successor agent or agents for the Lenders, which successor agent or agents shall
(unless an Event of Default under Section 9(a) or Section 9(f) with respect to
the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent or agents shall succeed to the rights, powers and
duties of the Administrative Agent and/or the Collateral Agent, as applicable,
and the term “Administrative Agent” and/or “Collateral Agent” shall mean such
successor agent or agents effective upon such appointment and approval, and the
former Administrative Agent’s and/or Collateral Agent’s rights, powers and
duties as Administrative Agent and/or Collateral Agent, as applicable, shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent and/or Collateral Agent, as applicable, or any of the
parties to this Agreement or any holders of the Loans. If no successor agent has
accepted appointment as Administrative Agent and/or Collateral Agent, as
applicable, by the date that is 10 days following a retiring Administrative
Agent’s and/or Collateral Agent’s notice of resignation, the retiring
Administrative Agent’s and/or Collateral Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall assume and perform all of the
duties of the Administrative Agent and/or the Collateral Agent, as applicable,
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. Either Co-Syndication Agent may, at any time, by
notice to the Lenders and the Administrative Agent, resign as a Co-Syndication
Agent hereunder, whereupon the duties, rights, obligations and responsibilities
of such Co-Syndication Agent hereunder shall automatically be assumed by, and
inure to the benefit of, the Administrative Agent, without any further act by
such Co-Syndication Agent, the Administrative Agent or any Lender. After any
retiring Administrative Agent’s and/or Collateral Agent’s resignation as
Administrative Agent and/or Collateral Agent, the provisions of this Section 10
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent and/or Collateral Agent, as applicable, under
this Agreement and the other Loan Documents.

 

10.10. Agents Generally. Except as expressly set forth herein, no Agent shall
have any duties or responsibilities hereunder in its capacity as such.

 

-100-



--------------------------------------------------------------------------------

10.11. The Joint Lead Arrangers. The Joint Lead Arrangers, in their capacity as
such, shall have no duties or responsibilities, and shall incur no liability,
under this Agreement and other Loan Documents.

 

10.12. Assignment of Security Interests and Liens. The Administrative Agent
hereby assigns, conveys and sets over all of the security interests and liens
granted to it pursuant to the Security Documents (as defined in the Original
Credit Agreement) to the Collateral Agent, and the Collateral Agent hereby
accepts such assignments.

 

SECTION 11. MISCELLANEOUS

 

11.1. Amendments and Waivers. Neither this Agreement, any other Loan Document
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party that is party to the relevant Loan Document may, or, with the
written consent of the Required Lenders, the Administrative Agent and each Loan
Party that is party to the relevant Loan Document may, from time to time, (a)
enter into written amendments, supplements or modifications hereto and to the
other Loan Documents for the purpose of adding any provisions to this Agreement
or the other Loan Documents or changing in any manner the rights of the Lenders
or of the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, modify the prepayment premiums
set forth in Section 4.1(b), reduce the stated rate of any interest or fee
payable hereunder (except that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby; (ii)
eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Subsidiary Guarantors from
their obligations under the Amended and Restated Guarantee and Collateral
Agreement, in each case without the written consent of all Lenders, or reduce
any percentage specified in the definition of Majority Facility Lenders with
respect to any Facility without the written consent of all Lenders under such
Facility; (iv) amend, modify or waive any provision of Section 9 without the
written consent of each Agent adversely affected thereby; (v) amend, modify or
waive any provision of Sections 3.5 to 3.12 without the written consent of the
Issuing Lender; (vi) amend, modify or waive any provision of Section 11.6
without the written consent of each Lender adversely affected

 

-101-



--------------------------------------------------------------------------------

thereby; (vii) amend, modify or waive any provisions of Section 8.2 or 8.3 to
permit the incurrence of any Indebtedness secured by a Lien on any property or
assets of Holdings or any of its Subsidiaries other than to the extent the
incurrence of such Indebtedness and the incurrence of such Lien is permitted in
accordance with the terms of such Sections as in effect on the Closing Date
without the written consent of each Lender; or (viii) amend, modify, terminate
or waive any provision of (X) Section 4.1 or 4.2 which has the effect of
changing any voluntary or mandatory prepayments or Commitment (including,
without limitation, the order of such payments between the Facilities)
reductions applicable to Lenders participating in any Facility or (Y) this
Agreement or any other Loan Documents which has the effect of adversely
affecting the rights of any Lender participating in any Facility with respect to
any Collateral (in each case, the “Affected Facility”), in each case, in a
manner that disproportionately disadvantages such Lenders participating under a
Facility relative to the Lenders participating in any other Facility without the
written consent of the Majority Facility Lenders of the Affected Facility (it
being agreed that the Required Lenders may waive, in whole or in part, any
prepayment or Commitment reduction required by Section 4.2 so long as the
application of any prepayment or Commitment reduction still required to be made
is not changed). Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Agents and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the Agents
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

11.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of Holdings, the Borrower and the Agents, and
as set forth in an administrative questionnaire delivered to the Administrative
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

 

Holdings:   

Muzak Holdings LLC

3318 Lakemont Boulevard

Fort Mill, South Carolina 29708

Attention: General Counsel

Telecopy: (803) 396-3357

Telephone: (803) 396-3000

 

-102-



--------------------------------------------------------------------------------

with a copy to   

ABRY Partners, LLC

111 Huntington Avenue, 30th Floor

Boston, Massachusetts 02199

Attention: Peni Garber

Telecopy: (617) 859-7205

Telephone: (617) 859-2959

with a copy to:   

Kirkland & Ellis LLP

Citigroup Center

153 East 53rd Street

New York, New York 10022-4611

Attention: John L. Kuehn, Esq.

Telecopy: (212) 446-4900

Telephone: (212) 446-4800

The Borrower:   

Muzak LLC

3318 Lakemont Boulevard

Fort Mill, South Carolina 29708

Attention: General Counsel

Telecopy: (803) 396-3357

Telephone: (803) 396-3000

with a copy to   

ABRY Partners, LLC

111 Huntington Avenue, 30th Floor

Boston, Massachusetts 02199

Attention: Peni Garber

Telecopy: (617) 859-7205

Telephone: (617) 859-2959

with a copy to:   

Kirkland & Ellis LLP

Citigroup Center

153 East 53rd Street

New York, New York 10022-4611

Attention: John L. Kuehn, Esq.

Telecopy: (212) 446-4900

Telephone: (212) 446-4800

The Administrative Agent:   

Bear Stearns Corporate Lending Inc.

383 Madison Avenue, 8th Floor

New York, New York 10167

Attention: Kevin Cullen

Telecopy: (212) 272-9184

Telephone: (212) 272-5724

 

-103-



--------------------------------------------------------------------------------

with a copy to:   

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

Attention: John Papachristos, Esq.

Telecopy: (212) 269-5420

Telephone: (212) 701-3000

The Co-Syndication Agents:   

Lehman Commercial Paper Inc.

Loan Portfolio Group

745 Seventh Avenue

New York, New York 10019

Attention: Frank P. Turner,

                    Senior Vice President

Telephone: (212) 526-1463

Email: fturner@lehman.com

 

and to:

 

Fleet National Bank

Media & Entertainment Group

100 Federal Street, 9th Floor

MA DE 10009D

Boston, Massachusetts 02110

Attention: Karen M. Kirley

Telecopy: (617) 434-8426

Telephone: (617) 434-2781

    

and to:

 

GECC Capital Markets Group, Inc.

c/o GE Corporate Financial Services

Global Media & Communications

201 Merritt 7

P.O. Box 5201

Norwalk, Connecticut 06856-5201

Attention: Christian Donohue

Telephone: (203) 956-4755

Telecopy: (203) 956-4559

 

-104-



--------------------------------------------------------------------------------

The Collateral Agent and the

Documentation Agent:

  

General Electric Capital Corporation

c/o GE Corporate Financial Services

Global Media & Communications

201 Merritt 7

P.O. Box 5201

Norwalk, Connecticut 06856-5201

Attention: Christian Donohue

Telephone: (203) 956-4755

Telecopy: (203) 956-4559

 

provided that any notice, request or demand to or upon any Agent, the Issuing
Lender or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent, the
Collateral Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

11.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

11.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

11.5. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
each Agent and each Issuing Lender for all its actual and reasonable
out-of-pocket costs and expenses incurred in connection with the preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the fees and
disbursements of counsel to such Agent or such Issuing Lender and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Closing

 

-105-



--------------------------------------------------------------------------------

Date (in the case of amounts to be paid on the Closing Date) and from time to
time thereafter on a quarterly basis or such other periodic basis as such Agent
or such Issuing Lender shall deem appropriate, (b) to pay or reimburse each
Lender and Agent for all its actual and reasonable costs and expenses incurred
in connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to such Agent, (c) to pay,
indemnify and hold each Lender and Agent harmless from any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify and hold each Lender and Agent and their
respective officers, directors, employees, affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Group Member or any of the Properties and the reasonable
fees and expenses of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee. Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 11.5 shall
be payable not later than 10 days after written demand therefor. Statements
payable by the Borrower pursuant to this Section 11.5 shall be submitted to the
attention of: General Counsel (Telephone No. (803) 396-3000) (Telecopy No. (803)
396-3357), at the address of the Borrower set forth in Section 11.2, or to such
other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent and the Collateral Agent. The
agreements in this Section 11.5 shall survive repayment of the Loans and all
other amounts payable hereunder.

 

11.6. Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing

 

-106-



--------------------------------------------------------------------------------

Lender that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section (and any attempted assignment or transfer
by any Lender not in accordance with this Section shall be null and void).

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required for
(x) an assignment to any other Lender or an Affiliate of a Lender or, if an
Event of Default has occurred and is continuing, any other Person, in each case
without regard to minimum amount of the assignment or (y) an assignment in a
minimum amount of $1,000,000 to an Approved Fund (as defined below);

 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for (x) an assignment to an Assignee that is a Lender
immediately prior to giving effect to such assignment or any Affiliate of such
Lender, in each case, without regard to the minimum amount of the assignment,
(y) any assignment by the Administrative Agent (or its Affiliates) or (z) any
assignment of Term Loans; and

 

(C) the Issuing Lender, provided that no consent of the Issuing Lender shall be
required (x) for an assignment to an Assignee that is a Lender immediately prior
to giving effect to such assignment or any Affiliate of such Lender, in each
case, without regard to the minimum amount of the assignment or (y) for any
assignment of Term Loans.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consents, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

 

-107-



--------------------------------------------------------------------------------

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that assignments from a Lender to
another Lender or an affiliate of a Lender shall have a processing and
recordation fee of $1,500;

 

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and

 

(D) in the case of an assignment to a CLO (as defined below), the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement and the other Loan Documents, provided
that the Assignment and Assumption between such Lender and such CLO may provide
that such Lender will not, without the consent of such CLO, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (2) directly affects such CLO.

 

For the purposes of this Section 11.6, the terms “Approved Fund” and “CLO” have
the following meanings:

 

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

 

Each Lender, upon execution and delivery hereof or upon executing and delivering
an Assignment and Assumption, as the case may be, represents and warrants as of
the Original Closing Date or as of the applicable effective date of such
Assignment and Assumption, as applicable, that (i) it has experience and
expertise in the making of commitments or investing in loans such as the
Commitments and the Loans, as the case may be; and (ii) it will make or invest
in, as the case may be, its Commitments or Loans for its own account in the
ordinary course of its business and without a view to distribution of such
Revolving Commitments or Loans within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of this Section 11.6, the disposition of such Commitments or
Loans or any interests therein shall at all times remain within its exclusive
control).

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below and compliance with the terms and conditions set forth in this Section,
from and after the effective date specified in each Assignment and Assumption
the Assignee thereunder shall be a party hereto and, to the extent of the rights
and obligations assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the rights and obligations assigned by such
Assignment and Assumption,

 

-108-



--------------------------------------------------------------------------------

be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 3.7, 4.10, 4.11
and 11.5). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 11.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Collateral Agent,
the Issuing Lender and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Lender and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register, and the
Administrative Agent shall give prompt notice to the Borrower thereof. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to

 

-109-



--------------------------------------------------------------------------------

any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 11.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.7, 4.10 and 4.11 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.7(b) as though it were a
Lender, provided such Participant shall be subject to Section 11.7(a) as though
it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 3.7 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 4.10 unless such Participant complies with Section
4.10(d).

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b). Each of Holdings, the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

 

11.7. Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under the Facility, if any Lender (a “Benefitted Lender”) shall, at any
time after the Loans and other amounts payable hereunder shall immediately
become due and payable pursuant to Section 9,

 

-110-



--------------------------------------------------------------------------------

receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in Section
9(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

 

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Holdings or the Borrower,
any such notice being expressly waived by Holdings and the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
Holdings or the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final, but not including trust accounts), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of Holdings or the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
set-off and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such set-off and application.

 

11.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

11.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Agent or any Lender relative
to subject matter hereof not expressly set forth or

 

-111-



--------------------------------------------------------------------------------

referred to herein or in the other Loan Documents. Notwithstanding the
foregoing, any letter agreements by and between Holdings and/or the Borrower and
the Agents and/or Lenders shall survive and be in full force and effect.

 

11.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF.

 

11.12. Submission to Jurisdiction; Waivers. Each of Holdings and the Borrower
hereby irrevocably and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be at its address set forth in Section 11.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

11.13. Acknowledgments. Each of Holdings and the Borrower hereby acknowledges
that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

-112-



--------------------------------------------------------------------------------

(b) no Agent or Lender has any fiduciary relationship with or duty to Holdings
or the Borrower arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between the Agents and Lenders,
on one hand, and Holdings and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.

 

11.14. Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Collateral Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 11.1) to take
any action requested by the Borrower having the effect of releasing any
Collateral or Guarantee Obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 11.1 or (ii) under the
circumstances described in paragraph (b) below.

 

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Hedge Agreements) shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.

 

11.15. Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential; provided that
nothing herein shall prevent any Agent or any Lender from disclosing any such
information (a) to any Agent, any other Lender or any Lender Affiliate, (b)
subject to an agreement to comply with the provisions of this Section, to any
actual or prospective Transferee or any direct or indirect counterparty to any
Hedge Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority (notice of which shall be provided to the Borrower),
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law (notice of which
shall be provided to the Borrower), (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings

 

-113-



--------------------------------------------------------------------------------

issued with respect to such Lender, or (i) in connection with the exercise of
any remedy hereunder or under any other Loan Document.

 

11.16. WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

11.17. Delivery of Addenda. Each initial Lender shall become a party to this
Agreement by delivering to the Administrative Agent an Addendum duly executed by
such Lender.

 

11.18. Agreement Currency. The obligation of each Loan Party under this
Agreement to make payments hereunder in United States Dollars (the “Agreement
Currency”) shall not be discharged or satisfied by payment, including any tender
or recovery pursuant to any judgment expressed in or converted into any other
currency (the “Payment Currency”) except to the extent that such payment, tender
or recovery of the Payment Currency results in the effective receipt by Lenders
and the relevant Issuing Banks, as the case may be, of the full amount of the
Agreement Currency payable under this Agreement and each Loan Party agrees to
indemnify Lenders and the relevant Issuing Lender, as the case may be (and
Lenders and the relevant Issuing Lender, as the case may be, shall have an
additional legal claim), for any difference between such full amount and the
amount effectively received by such Lenders and such Issuing Lender, as the case
may be, pursuant to any such payment, tender or recovery. Each Lender’s and
Issuing Lender’s determination of amounts effectively received by such Lender or
Issuing Lender shall be presumed correct absent manifest error. The obligations
of each Loan Party under this subsection shall survive the termination of this
Agreement and the payment of the Loans, the cancellation or expiration of the
Letters of Credit and the reimbursement of any amounts drawn thereunder, and the
termination is hereof.

 

11.19. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law, shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and

 

-114-



--------------------------------------------------------------------------------

the amount of interest which would have been paid if the Highest Lawful Rate had
at all times been in effect. Notwithstanding the foregoing, it is the intention
of the Lenders and the Borrower to conform strictly to any applicable usury
laws. Accordingly, if any Lender contracts for, charges or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be cancelled automatically and, if previously paid,
shall at such Lender’s option be applied to the outstanding amount of the Loans
made hereunder or be refunded to the Borrower.

 

[Signature Pages Follow]

 

-115-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

MUZAK LLC

By:  

/s/ Michael F. Zendon II

   

--------------------------------------------------------------------------------

   

Name: Michael F. Zendon, II

   

Title: Vice President and General Counsel

 

MUZAK HOLDINGS LLC By:  

/s/ Michael F. Zendon II

   

--------------------------------------------------------------------------------

   

Name: Michael F. Zendon, II

   

Title: Vice President and General Counsel

 

GECC CAPITAL MARKETS GROUP, INC., as Co-Syndication Agent

By:  

/s/ Bhupesh Gupta

   

--------------------------------------------------------------------------------

   

Name: Bhupesh Gupta

   

Title: Duly Authorized Signator

 

BEAR STEARNS CORPORATE LENDING INC., as Administrative Agent

By:  

/s/ Bram Smith

   

--------------------------------------------------------------------------------

   

Name: Richard Bram Smith

   

Title: Vice President

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Collateral Agent

By:  

/s/ Bhupesh Gupta

   

--------------------------------------------------------------------------------

   

Name: Bhupesh Gupta

   

Title: Duly Authorized Signator

 

-116-



--------------------------------------------------------------------------------

Annex A

 

PRICING GRID FOR REVOLVING LOANS AND COMMITMENT FEES

 

Pricing Level

--------------------------------------------------------------------------------

 

Applicable Margin for Eurodollar
Loans

--------------------------------------------------------------------------------

 

Applicable Margin for Base Rate
Loans

--------------------------------------------------------------------------------

 

Commitment Fee Rate

--------------------------------------------------------------------------------

I

  4.00%   2.75%   0.50%

II

  3.75%   2.50%   0.50%

III

  3.50%   2.25%   0.50%

IV

  3.25%   2.00%   0.375%

 

The Applicable Margin for Revolving Loans and the Commitment Fee Rate shall be
adjusted, on and after the first Adjustment Date (as defined below) occurring
upon receipt of the Borrower’s financial statements for the two full fiscal
quarters of the Borrower after the Original Closing Date, based on changes in
the Consolidated Leverage Ratio, with such adjustments to become effective on
the date (the “Adjustment Date”) that is three Business Days after the date on
which the relevant financial statements are delivered to the Lenders pursuant to
Section 7.1 and to remain in effect until the next adjustment to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified in Section 7.1, then, until the
date that is three Business Days after the date on which such financial
statements are delivered, the highest rate set forth in each column of the
Pricing Grid shall apply. On each Adjustment Date, the Applicable Margin for
Revolving Loans and the Commitment Fee Rate shall be adjusted to be equal to the
Applicable Margins and Commitment Fee Rate opposite the Pricing Level determined
to exist on such Adjustment Date from the financial statements relating to such
Adjustment Date.

 

As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:

 

“Pricing Level I” shall exist on an Adjustment Date if the Consolidated Leverage
Ratio for the relevant period is greater than or equal to 4.25 to 1.00.

 

“Pricing Level II” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 4.25 to 1.00 but greater
than or equal to 3.75 to 1.00.

 

“Pricing Level III” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 3.75 to 1.00 but greater
than or equal to 3.25 to 1.00.

 

“Pricing Level IV” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 3.25 to 1.00.

 

A-1